Exhibit 10.2

CD19 LICENSE AGREEMENT

EXECUTION VERSION

LICENSE AGREEMENT

by and among

JUNO THERAPEUTICS, INC.

and

CELGENE CORPORATION

and

CELGENE SWITZERLAND LLC

Dated as of April 22, 2016

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 DEFINITIONS

     2   

1.1     “Celgene Relevant Licensed IP”

     2   

1.2     “Commercialization Opt-In Terms”

     2   

1.3     “Comparable License Third Party Product”

     2   

1.4     “First License Sale”

     2   

1.5     “Juno Licensed IP”

     3   

1.6     “License Annual Unit Sales”

     3   

1.7     “License Commercialization Plan”

     3   

1.8     “License Development Plan”

     3   

1.9     “License [***]”

     3   

1.10   “License Net Sales”

     4   

1.11   “Licensed Combination Product”

     4   

1.12   “Licensed Diagnostic Product Royalty Term”

     4   

1.13   “Licensed Product Data”

     5   

1.14   “Licensed Product Royalty Term”

     5   

1.15   “Licensed Program”

     5   

1.16   “Licensed Regulatory-Based Exclusivity”

     5   

1.17   Additional Definitions

     5   

1.18   Definitions from Master Collaboration Agreement

     7   

ARTICLE 2 DEVELOPMENT, REGULATORY AND SUPPLY

     10   

2.1     Licensed Program, Licensed Target and Candidates

     10   

2.2     Development

     10   

2.3     Regulatory

     14   

2.4     Manufacturing and Supply

     18   

2.5     Records; Reports; Results

     19   

2.6     Materials Transfer and Licenses

     19   

2.7     No Representation

     20   

2.8     Covenant During License Term

     20   

2.9     Additional [***] Programs

     21   

ARTICLE 3 COMMERCIALIZATION; CELGENE RIGHT TO CO-PROMOTE

     21   

3.1     Commercialization

     21   

3.2     Celgene Right to Co-Promote; Conversion to Juno Lead Co-Co Agreement

     21   

 

-ii-

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

3.3     Opt-In Right for Certain Commercialization Activities under License
Agreement

     22   

3.4     Additional Terms of Commercialization

     23   

ARTICLE 4 EXCLUSIVITY

     24   

4.1     Exclusivity

     24   

ARTICLE 5 FINANCIAL TERMS

     24   

5.1     CD19 Program

     24   

5.2     CD22 Program

     24   

5.3     Other Juno Programs

     24   

5.4     Royalties Payment Terms

     24   

5.5     Additional Payment Terms

     26   

5.6     Records Retention by Celgene; Review by Juno

     28   

ARTICLE 6 INTELLECTUAL PROPERTY

     28   

6.1     License

     28   

6.2     Ownership

     30   

6.3     Prosecution and Maintenance of Patents

     30   

6.4     Defense of Claims Brought by Third Parties

     31   

6.5     Enforcement of Patents

     31   

6.6     Patent Term Extensions

     35   

6.7     [***] Patents

     36   

6.8     Regulatory Data Protection

     36   

6.9   Third Party Payments

     37   

ARTICLE 7 UPSTREAM AGREEMENTS

     37   

7.1     Upstream Obligations

     37   

ARTICLE 8 INDEMNIFICATION; INSURANCE

     37   

8.1     Indemnification by Celgene

     37   

8.2     Indemnification by Juno

     37   

8.3     Notice of Claims

     38   

8.4     Indemnification Procedures

     38   

8.5     LIMITATION OF LIABILITY

     39   

ARTICLE 9 LICENSE TERM AND TERMINATION

     40   

9.1     License Term; Expiration

     40   

 

-iii-

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

9.2     Termination Without Cause

     41   

9.3     Termination for Breach

     41   

9.4     Termination for Patent Challenges

     42   

9.5     Termination for Bankruptcy

     43   

9.6     Termination for Breach of Standstill

     43   

9.7     Effects of Expiration or Termination

     44   

9.8     Juno Reversion Products

     45   

9.9     Survival of Sublicensees

     46   

9.10   Surviving Provisions

     46   

9.11   Relationship to Other Agreements

     47   

ARTICLE 10 MISCELLANEOUS

     47   

10.1   Confidentiality; Publicity

     47   

10.2   Disclaimer of Warranties

     48   

10.3   Applicability of Terms of Master Collaboration Agreement

     48   

10.4   Assignment

     48   

10.5   Entire Agreement

     50   

LIST OF EXHIBITS

 

Exhibit A

  

Licensed Program

Exhibit B

  

Licensed Target, Licensed Candidates and [***]

Exhibit C-1

  

Financial Terms – CD19 Program

Exhibit C-2

  

Financial Terms – CD22 Program

Exhibit C-3

  

Financial Terms – Other Juno Programs and [***] Programs

Exhibit D

  

Press Release

Exhibit E

  

Form of License Material Transfer Agreement

Exhibit F

  

Commercialization Opt-In Terms

LIST OF SCHEDULES

Schedule 6.1.1

  

Patents Licensed to Celgene

Schedule 6.1.2

  

Patents Licensed to Juno

 

-iv-

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

LICENSE AGREEMENT

This LICENSE AGREEMENT (this “License Agreement”) is entered into and made
effective as of April 22, 2016 (the “License Agreement Effective Date”) by and
among Juno Therapeutics, Inc., a Delaware corporation (“Juno”), and Celgene
Corporation, a Delaware corporation (“Celgene Corp.”), with respect to all
rights and obligations under this License Agreement in the United States, and
Celgene Switzerland LLC (“Celgene Switzerland”), with respect to all rights and
obligations under this License Agreement outside of the United States, (Celgene
Switzerland and Celgene Corp. together, “Celgene”). Celgene and Juno are each
referred to herein as a “Party” or, collectively, as the “Parties.”

RECITALS

WHEREAS, Juno, Celgene Corp. and Celgene RIVOT entered into that certain Amended
and Restated Master Research and Collaboration Agreement, dated as of August 13,
2015 (as amended, the “Master Collaboration Agreement”), pursuant to which
Celgene Corp. and Celgene RIVOT were granted an exclusive option to obtain an
exclusive license to develop, manufacture and commercialize Development
Candidates arising out of activities conducted pursuant to certain Juno Programs
in the ROW Territory (each, as defined in the Master Collaboration Agreement);

WHEREAS, Celgene RIVOT has assigned its rights under the Master Collaboration
Agreement to Celgene Switzerland;

WHEREAS, pursuant to the terms of the Master Collaboration Agreement, upon
exercise by Celgene of certain options with respect to a Juno Program, the
Parties are obligated to enter into either a license agreement or a
co-development and co-commercialization agreement with respect to such Juno
Program;

WHEREAS, pursuant to Section 3.1.1 (where the Program is a Juno Program), or
Section 3.1.5 (where the Program is an [***] Program (as defined in the Master
Collaboration Agreement) [***]) of the Master Collaboration Agreement, with
respect to the Licensed Program, the Parties are obligated to enter into a
license agreement upon exercise by Celgene of an Option with respect to such
Program;

WHEREAS, Celgene has delivered an Option Exercise Notice pursuant to Section
3.1.3 of the Master Collaboration Agreement for the Licensed Program (which in
this case is the CD19 Program), and accordingly, Celgene and Juno are obligated
to enter into this License Agreement for such Licensed Program pursuant to which
Juno grants to Celgene (a) exclusive rights in the ROW Territory with respect to
the development, manufacture and commercialization of Development Candidates,
Products and Diagnostic Products (as defined in the Master Collaboration
Agreement), and (b) under certain circumstances set forth in this License
Agreement, the right to exercise an option to co-Commercialize (with Juno and
Juno’s Affiliates) such Licensed Products in the North America Territory in
certain Indications (as defined in the Master Collaboration Agreement), in each
case on the terms and subject to the conditions set forth herein;

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

WHEREAS, under certain circumstances set forth in this License Agreement,
Celgene grants to Juno the right to exercise an option to co-Commercialize (with
Celgene and Celgene’s Affiliates) such Licensed Products in the Major EU Market
Countries; and

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE 1

DEFINITIONS

Capitalized terms used, but not defined, herein will have the meanings ascribed
to them in the Master Collaboration Agreement.

1.1 “Celgene Relevant Licensed IP” means, with respect to the Licensed
Program, all Celgene IP Controlled by Celgene and/or its Affiliates as of the
License Agreement Effective Date or at any time thereafter during the License
Term that (i) [***] (1) Licensed Candidates, (2) Licensed Products and/or (3)
Licensed Diagnostic Products for such Licensed Candidates or Licensed Products,
or (ii) is [***] (1) Licensed Candidates, (2) Licensed Products and/or (3)
Licensed Diagnostic Products for such Licensed Candidates or Licensed Products,
[***], and in each case subject to the following sentence. Notwithstanding
anything to the contrary in this Section 1.1, Patents included in the Celgene
Relevant Licensed IP shall not include (A) any Patents to the extent such
Patents [***], or (B) any Patents to the extent such Patents [***].

1.2 “Commercialization Opt-In Terms” means the additional terms of participation
by a Party in Commercialization Activities relating to Licensed Products
following exercise of the Commercialization Opt-In Right pursuant to Section
3.3.1 (by Juno with respect to the Major EU Market Countries), or Section 3.3.2
(by Celgene with respect to the North America Territory), as set forth on
Exhibit F.

1.3 “Comparable License Third Party Product” means, on a Licensed
Product-by-Licensed Product and country-by-country basis:

(a) For any Licensed Product containing a Licensed Candidate [***], any
pharmaceutical product (i) that contains [***] such approved Licensed Product;
(ii) [***], or (b) [***]; and (iii) is sold in the [***] country [***] Licensed
Product by [***]. A pharmaceutical product that is [***] shall be a Comparable
License Third Party Product with respect to such Licensed Product in such
country; and

(b) For any Licensed Product containing a Licensed Candidate [***], any
pharmaceutical or biological product (i) that contains (a) [***] such Licensed
Product, or (b) [***], (ii) for which [***], (iii) is [***], or any other
equivalent [***] in such country, and (iv) is sold in the [***] country [***]
Licensed Product by [***].

1.4 “First License Sale” means, on a Licensed Product-by-Licensed Product and
Licensed Diagnostic Product-by-Licensed Diagnostic Product basis, the first sale
[***] by Celgene or its Affiliates or Sublicensees for use or consumption by
[***] of such Licensed

 

2

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Product (or Licensed Diagnostic Product, as applicable) in the ROW Territory for
which [***] Regulatory Approvals [***] to sell such Licensed Product (or
Licensed Diagnostic Product, as applicable) [***] have been granted; in each
case, provided, however, that the following shall not constitute a First License
Sale: (a) any sale to an Affiliate or Sublicensee unless the Affiliate or
Sublicensee is the last entity in the distribution chain of the Licensed Product
(or Licensed Diagnostic Product, as applicable); (b) any use of such Licensed
Product or Licensed Diagnostic Product in Clinical Trials, non-clinical
development activities or other development activities with respect to such
Licensed Product or Licensed Diagnostic Product by or on behalf of a Party, or
disposal or transfer of such Licensed Product or Licensed Diagnostic Product for
a bona fide charitable purpose; and (c) compassionate use, in each case for
which no payment is received by Celgene, its Affiliates or Sublicensees.

1.5 “Juno Licensed IP” means, with respect to the Licensed Program, all Juno IP
Controlled by Juno and/or its Affiliates as of the License Agreement Effective
Date or at any time thereafter during the License Term that (i) [***] (1)
Licensed Candidates, (2) Licensed Products and/or (3) Diagnostic Products for
such Licensed Candidates or Licensed Products (such Diagnostic Products,
“Licensed Diagnostic Products”) or (ii) [***], and in each case subject to the
following sentence. Notwithstanding anything to the contrary in this Section 1.5
Patents included in the Juno Licensed IP shall not include (A) any Patents to
the extent such Patents [***], or (B) any Patents to the extent such Patents
[***].

1.6 “License Annual Unit Sales” means, on a Licensed Product-by-Licensed Product
and Licensed Diagnostic Product-by-Licensed Diagnostic Product basis, the total
number of units of such Licensed Product or such Licensed Diagnostic Product
sold by Celgene, its Affiliates and Sublicensees in the Territory in a
particular [***].

1.7 “License Commercialization Plan” means, on a Licensed Product-by-Licensed
Product basis, the plan for the Commercialization of such Licensed Product (and
corresponding Licensed Diagnostic Products if applicable) in the ROW Territory
and North America Territory during a given [***], as prepared by Celgene (with
respect to the ROW Territory) and by Juno (with respect to the North America
Territory) and approved by the JCC in accordance with Section 3.4.2.

1.8 “License Development Plan” means, on a Licensed Product-by-Licensed Product
basis, the plan for the Development of such Licensed Product (and corresponding
Licensed Candidates and if applicable Licensed Diagnostic Products) in the ROW
Territory and the North America Territory during a given [***], as prepared by
Celgene (with respect to the ROW Territory) and by Juno (with respect to the
North America Territory) and approved by the JRDC in accordance with Section
2.2.5.

1.9 “License [***]” means the [***] for the Licensed Program listed on Exhibit
B, as such list may be amended from time to time if Celgene exercises its Option
with respect to an [***] Program that includes [***] (where such [***] Program
was internally developed by Juno), pursuant to Section 3.1.5 of the Master
Collaboration Agreement.

 

3

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

1.10 “License Net Sales” means, with respect to any Licensed Product or Licensed
Diagnostic Product, the [***] amounts [***] by Celgene, its Affiliates and
Sublicensees (each, a “License Selling Party”) to Third Party customers for
sales of such Licensed Product or Licensed Diagnostic Product, less the
following deductions [***] in accordance with (as applicable to the License
Selling Party) the Accounting Principles, for:

(a) [***];

(b) [***];

(c) [***];

(d) [***];

(e) [***]; and

(f) [***].

If non-monetary consideration is received by a License Selling Party for any
Licensed Product or Licensed Diagnostic Product in the relevant country, License
Net Sales will be calculated based on the [***]. Notwithstanding the foregoing,
License Net Sales shall not be imputed to transfers of Licensed Products or
Licensed Diagnostic Products, as applicable, for use in [***].

License Net Sales shall be determined on, and only on, the first sale by Celgene
or any of its Affiliates or Sublicensees to a non-Sublicensee Third Party.

If a Licensed Product is sold as part of a Licensed Combination Product, License
Net Sales will be the product of (i) License Net Sales of the Licensed
Combination Product calculated as above (i.e., calculated as for a non-Licensed
Combination Product) and (ii) the fraction [***], where:

[***].

1.11 “Licensed Combination Product” means any Licensed Product comprising a
Licensed Candidate and one or more other active ingredient(s) that is not itself
a Licensed Candidate (such other active ingredients, “Other Actives”). For
clarification, the term “Other Active,” when referring to an ingredient included
in such Licensed Product refers to ingredients that are incorporated or included
in the Licensed Product for [***] (whether in the same or different
formulations, or dosed separately or together) for the purpose of [***]; the
term excludes such ingredients that are present in such a Licensed Product
[***].

1.12 “Licensed Diagnostic Product Royalty Term” means, with respect to Licensed
Diagnostic Products related to Licensed Products, on a Licensed Diagnostic
Product-by-Licensed Diagnostic Product and country-by-country basis, the period
of time commencing on the First License Sale of such Licensed Diagnostic Product
in such country and expiring upon the later of (a) the expiration of the last
Valid Claim of a Patent [***] of such Licensed Diagnostic Product in such
country, and (b) the [***] anniversary of the date of First License Sale of such
Licensed Diagnostic Product in such country.

 

4

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

1.13 “Licensed Product Data” means, subject to Section 2.2.6, all relevant data
included in the Know-How Controlled by either Party or its Affiliates in
relation to the Licensed Products for use in the Field that: (a) is in existence
at the License Agreement Effective Date; (b) is [***], Licensed Products or
Licensed Diagnostic Products in the Field; or (c) otherwise relates to any
Licensed Product or Licensed Diagnostic Product and is [***] Regulatory Approval
of the Licensed Products or Licensed Diagnostic Products in the Field. Licensed
Product Data Controlled by Celgene or its Affiliates shall be “Celgene Licensed
Product Data” and Licensed Product Data Controlled by Juno or its Affiliates
shall be “Juno Licensed Product Data”.

1.14 “Licensed Product Royalty Term” means, on a Licensed Product-by-Licensed
Product and country-by-country basis, the period of time commencing on the First
License Sale of such Licensed Product in such country and expiring upon (a)
where the Licensed Product (i) [***], or (ii) [***], or (b) where the Licensed
Product [***], upon the latest of (i) the expiration of the last Valid Claim of
a [***] of such Licensed Product in such country, (ii) the expiration of License
Regulatory-Based Exclusivity of such Licensed Product in such country, and (iii)
the [***] of the date of First License Sale of such Licensed Product in such
country.

1.15 “Licensed Program” has the meaning set forth in Section 2.1.1.

1.16 “Licensed Regulatory-Based Exclusivity” means, on a Licensed
Product-by-Licensed Product and country-by-country basis, that (a) Celgene or
any of its Affiliates or Sublicensees has been granted the exclusive legal right
by a Regulatory Authority (or is otherwise entitled to the exclusive legal right
by operation of Law) in such country to market and sell the Licensed Product or
the active ingredient comprising such Licensed Product in such country, or (b)
the data and information submitted by Celgene or any of its Affiliates or
Sublicensees to the relevant Regulatory Authority in such country for purposes
of obtaining Regulatory Approval for such Licensed Product may not be disclosed,
referenced or relied upon in any way by any Person other than to support the
Regulatory Approval or marketing of any product by a Third Party in such country
other than (i) Celgene, its Affiliates or Sublicensees, or (ii) solely to the
extent permitted in this License Agreement, Juno, its Affiliates or Sublicensees
(including in each case by relying upon the Regulatory Authority’s previous
findings regarding the safety or effectiveness of the Licensed Product).

1.17 Additional Definitions. Each of the following terms has the meaning
described in the corresponding section of this License Agreement indicated
below: 

 

Defined Term:

  

Section:

Additional Study    2.2.6(c) Adverse Study Effect    2.2.6(c)(3) [***]   
5.4.1(b) [***]    5.4.1(a) [***]    2.2.7 Celgene    Preamble Celgene Corp.   
Preamble Celgene Licensed Product Data    1.13 Celgene Switzerland    Preamble

 

5

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Defined Term:

  

Section:

[***]    3.3.2 Commercialization Opt-In Activities    Exhibit F
Commercialization Report    3.4.4 Cure Period    9.3.1 Floor Royalty    5.4.3
Indemnification Claim    8.3 Indemnitee    8.3 Indemnitor    8.3 [***]    5.5.3
Juno    Preamble Juno Licensed Product Data    1.13 Juno Reversion Products   
9.8.1 [***]    Exhibit C-1 License Agreement    Preamble License Agreement
Effective Date    Preamble License Competitive Infringement    6.5.1 License
Covering Patent    6.6.1 License Enforcement Proceeding    6.5.2(h) License
Material Transfer Agreement    2.6.1 License Material Transfer Agreement
Effective Date    Exhibit E License Materials    2.6.1 License Materials
Receiving Party    2.6.1 License Purpose    2.6.1 License Selling Party    1.10
License Step-In Proceeding    6.5.2(h) License Term    9.1.1 License Third Party
Payment    6.10 License Transferring Party    2.6.1 Licensed Candidates   
Exhibit B Licensed Diagnostic Product    1.5 Licensed Product Patents   
6.5.2(a) Licensed Program    Exhibit A Licensed Program Assets    2.8 Licensed
Target    Exhibit B Master Collaboration Agreement    Recitals [***]    3.3.2
Non-Proposing Party    2.2.6(c)(1) Other Actives    1.11 Package    5.4.5 Party
or Parties    Preamble Patent Term Extension    6.6.1

 

6

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Defined Term:

  

Section:

Paying Party    5.5.3 Payee Party    5.5.3 Research Cost Report    2.2.4
Pharmacovigilance Agreement    2.3.5(a) Proposing Party    2.2.6(c) Safety and
CMC Data    2.3.3(b) [***]    9.2.2 [***]    5.5.3(b)

1.18 Definitions from Master Collaboration Agreement. Capitalized terms used
herein but not defined, including each of the following terms, have the meaning
described in the Master Collaboration Agreement:

Defined Term:

Accounting Principles

Affiliate

Antibody Construct

Antitrust Law

Bankruptcy Code

Biologic Therapeutic

Biologics License Application or BLA

Business Combination

Business Day

Calendar Quarter

Calendar Year

CD19 Program

CD22 Program

Celgene Background IP

Celgene Indemnitees

Celgene IP

Celgene Co-Promote Program

Celgene Co-Promote Right

Celgene Option Exercise Notice

Celgene Patents

Celgene Platform Technology

Celgene Upstream Agreement

[***]

[***]

Clinical Trial

CMC Activities

Collaboration IP

Commercialization

 

7

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Defined Term:

Commercialization Activities

Commercialization Lead Party

Commercialization Opt-In Right

Commercially Reasonable Efforts

Confidential Information

Control, Controls or Controlled

Core Dossier Study

Cover, Covering or Covered

Damages

[***]

Development

Development & Commercialization Agreement

Development Candidate

Development Lead Party

Diagnostic Product

Dollars or $

EMA

Equity Purchase Agreement

Executive Officers

FDA

Field

FTE Rate

Good Clinical Practices or GCP

Good Laboratory Practices or GLP

Good Manufacturing Practices or GMP

Hatch-Waxman Act

[***] Agent or [***]

[***]

IND

Indication

Inventions

Joint Collaboration IP

JRDC

JSC

Juno Background IP

Juno Indemnitees

Juno IP

Juno Patents

Juno Platform Technology

Juno Program

Juno Program Assets

Juno Upstream Agreements

Know-How

Law or Laws

 

8

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Defined Term:

Licensed Product

Litigation Conditions

MAA

Major EU Market Countries

Manufacture or Manufacturing

Manufacturing Agreement

New Drug Application or NDA

North America Territory

Offering Party

Option

Option Exercise Notice

Patent

Patent Committee

Person

Phase 3 Clinical Trial

Phase 4 Clinical Trial

Pivotal Clinical Trial

Products

Product Liability

Program

Prosecution and Maintenance

Regulatory Approval

Regulatory Authority

Regulatory Materials

Research

Resulting Patents

ROW Territory

Small Molecule Compound

Specifically Directed

Sublicensee

Target

Territory

Third Party

Third Party License

[***]

[***] Program

[***] Option Exercise Notice

[***] Program

United States or U.S.

Valid Claim

 

9

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ARTICLE 2

DEVELOPMENT, REGULATORY AND SUPPLY

2.1 Licensed Program, Licensed Target and Candidates.

2.1.1 Licensed Program. The Licensed Program is the Program set forth on Exhibit
A.

2.1.2 Licensed Target. The Licensed Target is set forth on Exhibit B.

2.1.3 Licensed Candidates. The Licensed Candidates, as of the License Agreement
Effective Date, are set forth on Exhibit B.

2.1.4 [***]. The [***] under this License Agreement are set forth on Exhibit B,
as such [***] may be amended from time to time.

2.2 Development.

2.2.1 Diligence. Celgene, directly or through one or more of its Affiliates or
Sublicensees, will use Commercially Reasonable Efforts to Develop and
Commercialize Licensed Product in the Field in the ROW Territory and otherwise
to perform its obligations under the License Development Plan. Juno, directly or
through one or more of its Affiliates or Sublicensees, will use Commercially
Reasonable Efforts to perform its obligations under the License Development
Plan. Juno, directly or through one or more of its Affiliates or Sublicensees,
will use Commercially Reasonable Efforts to perform Manufacturing services with
respect to Licensed Products that are [***] Products for the ROW Territory, if
any, as set forth in Section 2.4 of this License Agreement, Section 2.10 of the
Master Collaboration Agreement, and the Manufacturing Agreement, if
executed. Celgene, directly or through one or more of its Affiliates or
Sublicensees, will use Commercially Reasonable Efforts to Manufacture Licensed
Products that are [***] Products for clinical and commercial purposes for use
outside the ROW Territory as set forth in Section 2.4 of this License Agreement
and Section 2.10 of the Master Collaboration Agreement. Each Party will
reasonably cooperate with the other Party in performing the foregoing
obligations.

2.2.2 Assistance. During the License Term, each Party will cooperate with the
other Party to provide reasonable assistance requested by such other Party, to
facilitate the transfer of Development, Manufacture (if applicable) and
Commercialization efforts related to Licensed Candidates, Licensed Products and
Licensed Diagnostic Products, including assistance with respect to regulatory
and Clinical Trial transition matters, and with the transfer to the other Party
of any additional Know-How licensed to such other Party under Section 2.6. Such
cooperation will include providing the other Party with reasonable access
in-person or by teleconference to such Party’s personnel involved in the
Research, Development and Manufacture of Licensed Candidates, Licensed Products
and Licensed Diagnostic Products. Each Party shall provide the other Party with
a reasonable level of assistance and consultation in connection with the
transfer described in this Section 2.2.2[***].

 

10

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

2.2.3 Roles and Responsibility. As of and after the License Agreement Effective
Date, except as set forth in Sections 2.2.6, and subject to Section 2.3, Celgene
will be the Development Lead Party for Licensed Products pursuant to this
License Agreement in the ROW Territory, and will assume sole responsibility for,
and control of, all activities relating to the Development of Licensed
Candidates, Licensed Products and Licensed Diagnostic Products in the Field in
the ROW Territory, and, except as otherwise set forth in this License Agreement,
[***]. Juno will be the Development Lead Party of Licensed Products pursuant to
this License Agreement outside of the ROW Territory, and will have sole
responsibility for, and control of, all activities relating to the Development
of Licensed Candidates, Licensed Products and Licensed Diagnostic Products in
the Field outside of the ROW Territory, and, except as otherwise set forth in
this License Agreement, [***] the Development of Licensed Candidates, Licensed
Products and Licensed Diagnostic Products in the Field outside of the ROW
Territory.

2.2.4 Research. The Parties shall discuss, through the JRDC, the scope of
Research activities, that are to be conducted in relation to the Licensed
Candidates, Licensed Products and Licensed Diagnostic Products, and such
Research activities and allocation thereof between the Parties shall be set
forth in a Research plan that is a component of the License Development
Plan. The costs of conducting Research activities in both the ROW Territory and
the North America Territory in relation to the License Program shall be
reflected in a Research budget approved with the applicable Research
plan. Promptly following the License Agreement Effective Date, the JRDC shall
agree upon a form of cost report to be prepared and submitted by each Party to
the JRDC on a Calendar Quarterly basis setting forth the costs incurred by each
Party in conducting Research activities in accordance with the License
Development Plan and the Research budget in the previous Calendar Quarter (the
“Research Cost Report”). Within [***] after the end of each Calendar Quarter
following the License Agreement Effective Date (or the determination by the JRDC
of the scope of Research activities to be conducted by the Parties under the
License Development Plan, if later), each Party shall submit its Research Cost
Report for the previous Calendar Quarter to the other Party. The Parties shall
[***] conducting Research activities pursuant to the Research plan. Unless the
Parties otherwise agree in writing, each Party shall be [***]. Decisions
regarding Research will [***].

2.2.5 License Development Plan.

(a) Scope and Preparation. Promptly after the License Agreement Effective Date,
Juno (with respect to Development of the Licensed Candidates, Licensed Products
and Licensed Diagnostic Products in the North America Territory) and Celgene
(with respect to Development of the Licensed Candidates, Licensed Products and
Licensed Diagnostic Products in the ROW Territory) shall each prepare and submit
to the JRDC for review and approval a portion of an initial global License
Development Plan. All [***] either Party or its Affiliates in conducting
Development activities (excluding Research activities, which are addressed in
Section 2.2.4) pursuant to the License Development Plan shall be [***], subject
to Section 2.2.6. The JRDC will set the required form and contents of the
License Development Plan, and will review and approve each updated License
Development Plan. Subject to the Development Lead Party’s right to make a final
decision pursuant to Section 4.2.5 of the Master Collaboration Agreement with
respect to its territory (for Juno, outside the ROW Territory and for Celgene,
the ROW Territory), the License Development Plan shall incorporate any
reasonable comments made by either Party. For clarity, as used in Section 2.2.4
and Section 2.2.5, the term “Research activities” shall not be deemed to include
[***].

 

11

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) Updates. Following the initial preparation of the License Development Plan
as set forth in Section 2.2.5(a), the JRDC will update the License Development
Plan at least [***] during the License Term prior to the grant of Regulatory
Approval for the applicable Licensed Products, with Juno proposing the updates
for the License Development Plan with respect to Licensed Products in the North
America Territory and Celgene proposing the updates for the License Development
Plan with respect to Licensed Products in the ROW Territory. In addition, either
Party may reasonably request at any time that the JRDC consider and approve
other updates to the License Development Plan for Development activities to
support Regulatory Approval on a global basis. Neither Party (itself or by or
through any others, including any Affiliates or Sublicensees) will perform any
material Development activities for any Licensed Candidates, Licensed Products
or Licensed Diagnostic Products unless described in the License Development
Plan, as specified in Section 2.2.6(c) or required by applicable laws or
applicable Regulatory Authorities or independent monitoring boards for Clinical
Trials.

2.2.6 Conduct of Certain Development Activities. Notwithstanding Section 2.2.3:

(a) Ongoing Clinical Trials.

(i) If Juno is conducting a Clinical Trial(s) with respect to any Licensed
Candidate and/or Licensed Product under the Collaboration which has not been
completed as of the License Agreement Effective Date, and [***] then Juno will
continue to be responsible for the performance of such Clinical Trial(s) (i)
[***] (unless otherwise agreed by the Parties) where such Clinical Trial [***],
and (ii) [***] (unless otherwise agreed by the Parties) where such Clinical
Trial is [***]; and

(ii) If Juno is conducting a Clinical Trial(s) with respect to any Licensed
Candidate and/or Licensed Product under the Collaboration that (A) has been
[***], or (B) [***], and in each case that has not been completed as of the
License Agreement Effective Date, then Juno will continue to be responsible for
the performance of such [***], and the expenses associated with such [***] from
and after the License Agreement Effective Date.

(b) New Territory-Specific Clinical Trials and Other Studies. Any Clinical
Trial(s) and other Development studies that [***] will be conducted [***] by
Celgene, [***], subject to Sections 2.2.6(c) and 2.2.7. Any Clinical Trial(s)
and other Development studies that [***] will be conducted [***] by Juno, [***],
subject to Sections 2.2.6(c) and 2.2.7. Any Clinical Trial(s) and other
Development studies [***] shall be conducted by the Party responsible therefor
as set forth in the License Development Plan, with [***] the costs of conducting
such [***].

(c) New Clinical Trials and Other Studies. If (i) a Party (the “Proposing
Party”) wishes (A) to Develop Licensed Products in a country for which it is the
Development Lead Party for any Indication in the Field other than the Indication
for which such Licensed

 

12

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Products are being Developed pursuant to the License Development Plan, (B) to
Develop a dosage form or formulation of Licensed Products in a country for which
the Proposing Party is the Development Lead Party other than that being studied
in the License Development Plan, or (C) to conduct any other Clinical Trial of a
Licensed Products in the Field in a country for which the Proposing Party is the
Development Lead Party that is not at such time [***] or is not otherwise set
forth in the License Development Plan, including any Clinical Trial that the
Proposing Party believes may have utility to support Regulatory Approval on a
global basis and any Phase 4 Clinical Trial (each such study not already
included in a License Development Plan, an “Additional Study”), then the
Proposing Party may so notify the other Party and present the proposed design
and projected costs of such Additional Study to the JRDC, and the following
shall apply:

(1) If the other Party (the “Non-Proposing Party”), through its members of the
JRDC, agrees to conduct such co-Development and co-fund such Additional Study,
the Parties would amend the License Development Plan to include such Additional
Study and to provide a budget for the associated costs. The Parties shall
negotiate in good faith to agree upon a [***] such Additional Study between the
Parties during the [***] period following the date upon which the Non-Proposing
Party agrees [***] such Additional Study, provided that if [***] within such
time period, each Party shall [***]. If the Parties agree to [***] any
Additional Study, [***].

(2) If the Non-Proposing Party does not wish to [***] such proposed Additional
Study, but the Non-Proposing Party has no material objection to such Additional
Study as set forth in Section 2.2.6(c)(3), then the Proposing Party may proceed
with such Additional Study and would be solely responsible for the [***]. In
such case, the Non-Proposing Party [***], unless and until a [***];

(3) Notwithstanding subsections (1) and (2), if the Non-Proposing Party believes
a proposed Additional Study would be likely to [***], such Non-Proposing Party
would have the right to refer such matter to the JRDC and, as needed, the JRDC
and JSC (if applicable) shall review such Non-Proposing Party’s concerns and
consider mechanisms to mitigate or obviate any such concerns. If the JRDC or, if
applicable, the JSC does not agree upon whether or not a proposed Additional
Study would have [***], then [***] for such Program [***] such matter.

2.2.7 [***] Right. Notwithstanding Section 2.2.6(c)(2) above, [***], the
Non-Proposing Party [***] by written notice to the Proposing Party [***] any
Additional Study for Licensed Products for which the Non-Proposing Party [***]
(the “[***]”) by (a) [***] such Additional Study after the date that the
Proposing Party receives such notice from the Non-Proposing Party, to the extent
applicable, provided that if [***] after the Non-Proposing Party provides such
written notice to the Proposing Party, each Party shall [***], and (b) [***]
Non-Proposing Party pursuant to subsection (a), [***] the Proposing Party
receives such notice from the Non-Proposing Party. Upon any such [***], the
Parties shall [***] as set forth in Section 2.2.6(c)(1). If the Non-Proposing
Party [***] the Proposing Party the [***] after the Non-Proposing Party notifies
the Proposing Party in writing that the Non-Proposing Party [***] pursuant to
this Section 2.2.7.

 

13

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

2.2.8 Development Activities in Licensed Territory. Notwithstanding Section
2.2.3 and 2.2.6, (a) Juno retains the right to conduct Development of Licensed
Products in the ROW Territory, and (b) Celgene retains the right to conduct
Development of Licensed Products outside the ROW Territory, in each case [***]
in connection with Juno’s Commercialization of Product outside the ROW
Territory, or Celgene’s Commercialization of Product within the ROW Territory,
as applicable. Juno retains the right in the ROW Territory, and Celgene retains
the right in the North America Territory, to Manufacture and have Manufactured
Licensed Candidates and Licensed Products to the extent reasonably required to
[***], provided in each case such Manufacturing activities comply with the terms
of the Manufacturing Agreement. If either Party plans to undertake such
activities, it shall so notify the other Party and [***]. The rights retained by
the Parties in this Section 2.2.8 include the right [***] in the ROW Territory
(for Juno) or the North America Territory (for Celgene) [***], provided that the
Party seeking to [***], and provided further that if the Parties are [***] will
be considered a [***].

2.2.9 Meetings and Reports. During the License Term:

(a) Committees. The JSC, the JMC, the Patent Committee and the JRDC shall remain
established as set forth in Article 4 of the Master Collaboration Agreement, and
shall be responsible for performing the functions set forth in Article 4 of the
Master Collaboration Agreement. Notwithstanding the foregoing, with respect to
matters that are [***], the JSC and the JRDC shall serve solely as a forum for
exchanging information and facilitating discussions. The Development Lead Party
shall have the final decision making right with respect to all activities
relating to the Licensed Program that [***]. For any matters arising in relation
to the Development and Commercialization of Licensed Candidates, Licensed
Products or Licensed Diagnostic Products that [***], the decision shall be
referred to the Executive Officers for resolution and shall thereafter be
subject to Section 4.2.5 of the Master Collaboration Agreement and this Section
2.2.9(a).

(b) Status Reports. Each Party shall provide a reasonably detailed written
progress report to the JRDC, at least [***], on the status of its activities and
efforts with respect to the Licensed Program, including the status of any
Licensed Candidate being Developed and/or Commercialized under such Licensed
Program, including (to the extent not covered in the License Development
Plan): (A) the design, status and results of any Clinical Trials and other
studies for Licensed Products; and (B) any key development or regulatory events,
and any Regulatory Approvals achieved, for Licensed Products. Such report should
be provided no later than [***] before the next scheduled meeting of the JRDC,
in order to provide the JRDC the opportunity to review such report prior to such
meeting.

2.3 Regulatory.

2.3.1 Transfer of Regulatory Materials. Juno shall transfer, promptly after the
License Agreement Effective Date (but subject to Section 2.3.2), to Celgene any
and all Regulatory Materials (including any foreign counterparts of the IND and
BLA) for all Licensed Candidates, Licensed Products and Licensed Diagnostic
Products in or for the ROW Territory, and thereafter Celgene (or its designee)
shall file and hold title to all Regulatory Materials and Regulatory Approvals
and supplements thereto relating to Licensed Candidates, Licensed Products and
Licensed Diagnostic Products in and for the ROW Territory.

 

14

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

2.3.2 Responsibility. As of and after the date upon which the transfer is
effected pursuant to Section 2.3.1, Celgene will lead and have sole control of
all efforts with Regulatory Authorities regarding the Development, Manufacture
and Commercialization of Licensed Candidates, Licensed Products and Licensed
Diagnostic Products in the Field in the ROW Territory, including taking full
responsibility for preparing and filing the relevant Regulatory Materials and
seeking Regulatory Approval. During the License Term, and in addition to
Celgene’s obligations pursuant to Sections 2.2.9(b) and 2.3.3, Celgene shall
keep Juno reasonably informed, through updates at each meeting of the JRDC, of
material regulatory activities and events that occur with respect to Licensed
Candidates, Licensed Products and Licensed Diagnostic Products in the ROW
Territory. Notwithstanding the foregoing, in the event Juno continues to be
responsible for the performance of a Clinical Trial pursuant to and in
accordance with Section 2.2.6(a), Juno will retain ownership of any Regulatory
Materials and Regulatory Approvals (including any equivalent of the IND for any
country in the ROW Territory) for Licensed Candidates and Licensed Products
until completion of such Clinical Trial. In the event of failure to assign such
Regulatory Materials and Regulatory Approvals to Celgene as required by Section
2.3.1 and this Section 2.3.2, Juno hereby consents and grants to Celgene the
right to access and reference (without any further action required on the part
of Juno, whose authorization to file this consent with any Regulatory Authority
is hereby granted) any such Regulatory Materials and Regulatory Approvals.

2.3.3 Rights to Use Licensed Product Data.

(a) Each Party, as the Development Lead Party in a given country for Development
of Licensed Candidates, Licensed Products and Licensed Diagnostic Products in
such country, shall keep accurate records of all Licensed Product Data generated
as a result of all activity by or on behalf of such Development Lead Party in
performing Development and Commercialization in relation to Licensed Candidates,
Licensed Products and Licensed Diagnostic Products, including any data generated
pursuant to the Party’s activities under Section 2.2.6(c)(1). Except as provided
in Section 2.2.6(c)(2), each Development Lead Party shall provide the other
Party with copies of all such Licensed Product Data Controlled by the
Development Lead Party during the term of this License Agreement that is [***]
the Development and Commercialization of Licensed Candidates, Licensed Products
or Licensed Diagnostic Products promptly following the generation of such
Licensed Product Data. Celgene Licensed Product Data (other than that to which
Juno does not have rights pursuant to Section 2.2.6(c)(2)) shall be included in
the license grant to Juno pursuant to Section 6.1.2, and Juno Licensed Product
Data [***] shall be included in the Juno Know-How and licensed to Celgene
pursuant to Section 6.1.1.

(b) Notwithstanding anything to the contrary in this License Agreement, each
Development Lead Party shall promptly provide to the other Party, [***], copies
of and rights of reference to and use of all Licensed Product Data that is
Controlled by the Development Lead Party, and that are relevant to or necessary
to address issues relating to: (i) the safety of Licensed Candidates or Licensed
Products within or outside the ROW Territory, including data that is

 

15

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

related to adverse effects experienced with Licensed Candidates or Licensed
Products, or (ii) CMC Activities relating to Licensed Candidates or Licensed
Products, and in each of (i) and (ii), that are required to be reported or made
available to Regulatory Authorities within or outside the ROW Territory, when
and as such data become available (collectively, “Safety and CMC Data”). Each
Party shall use the Safety and CMC Data provided to it pursuant to this Section
2.3.3(b) solely to Develop and Commercialize Licensed Products in the Field in
the ROW Territory (in the case of Celgene), and in the Field outside the ROW
Territory (in the case of Juno).

2.3.4 Communication with Regulatory Authorities.

(a) Subject to Sections 2.3.5 and 2.3.7, Celgene shall be responsible for
handling all complaints and communications (including with Regulatory
Authorities) relating to Licensed Candidates, Licensed Products or Licensed
Diagnostic Products within the ROW Territory. Celgene shall promptly notify Juno
(which may be through the JRDC or the JSC) of any material oral or written
communications to or from Regulatory Authorities on matters related to the
Licensed Candidates, Licensed Products or Licensed Diagnostic Products, or which
may reasonably be deemed to impact the Development, Manufacture, marketing,
Regulatory Approval or Commercialization of Licensed Candidates, Licensed
Products or Licensed Diagnostic Products outside the ROW Territory, and shall
provide Juno with copies of any such material written communications within
[***], or earlier as specified in the Pharmacovigilance Agreement, of receipt or
delivery of such communication, as the case may be, or such earlier date as
required by applicable Laws, the FDA, the EMA or other relevant Regulatory
Authority. In addition to the foregoing, Celgene shall give Juno reasonable
opportunity to review and comment on any proposed response to any such oral or
written communications to or from Regulatory Authorities prior to submitting any
response thereto, and provide Juno with a copy of the final response as
specified herein.

(b) Subject to Sections 2.3.5 and 2.3.7, Juno shall be responsible for handling
all complaints and communications (including with Regulatory Authorities)
relating to the Licensed Candidates, Licensed Products or Licensed Diagnostic
Products outside the ROW Territory. Juno shall promptly notify Celgene (which
may be through the JRDC or the JSC) of any material oral or written
communications to or from Regulatory Authorities on matters related to the
Licensed Products, or which may reasonably be deemed to impact Development,
Manufacture, marketing, Regulatory Approval or Commercialization of Licensed
Candidates, Licensed Products or Licensed Diagnostic Products, within the ROW
Territory, and shall provide Celgene with copies of any such material written
communications within [***], or earlier as specified in the Pharmacovigilance
Agreement, of receipt or delivery of such communication, as the case may be, or
such earlier date as required by applicable Laws, the FDA, the EMA or other
relevant Regulatory Authority. In addition to the foregoing, Juno shall give
Celgene reasonable opportunity to review and comment on any proposed response to
any such oral or written communications to or from Regulatory Authorities prior
to submitting any response thereto, and provide Celgene with a copy of the final
response as specified herein.

 

16

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

2.3.5 Pharmacovigilance.

(a) The Parties will enter into a pharmacovigilance agreement within [***] after
the License Agreement Effective Date that shall govern their obligations with
respect to the exchange, handling and reporting of adverse events, other safety
information and Licensed Product complaints during Development and
Commercialization of the Licensed Candidates and Licensed Products in each
Party’s territory (the “Pharmacovigilance Agreement”). In general, the
Pharmacovigilance Agreement will provide that (i) [***] will be responsible for
such obligations within the ROW Territory, and [***] will be responsible for
such obligations outside the ROW Territory. [***] will deploy and administer any
safety monitoring activity implemented for the Licensed Candidates and Licensed
Products in the ROW Territory, and be responsible for all pharmacovigilance
activities for the Licensed Candidates and Licensed Products in the ROW
Territory, (ii) [***] will deploy and administer any safety monitoring activity
implemented for the Licensed Candidates and Licensed Products outside the ROW
Territory, and be responsible for all pharmacovigilance activities for the
Licensed Candidates and Licensed Product outside the ROW Territory, and (iii)
[***] will establish and maintain a global safety database for Licensed
Candidates and Licensed Products that will contain all information and data
arising from the Parties’ activities with respect to safety matters that is
required to be contributed by each Party pursuant to the Pharmacovigilance
Agreement, including information and data arising out of any safety monitoring
activities.

(b) The Parties shall discuss, through the JRDC, and agree upon standard
provisions reasonably acceptable to both Parties regarding: (i) [***] in
connection with Licensed Candidates, Licensed Products or Licensed Diagnostic
Products [***]; and (ii) [***] which may result in [***] each Party with respect
thereto.

(c) Each Party shall inform the other Party during the License Term, in
accordance with the Pharmacovigilance Agreement, of the side effect profiles for
Licensed Candidates and Licensed Products, including pregnancy and suspected
pregnancy, damages, toxicity or sensitivity reactions associated with the use of
any Licensed Candidate or Licensed Product, regardless of whether these effects
are attributable to such Licensed Candidate or Licensed Product. Each Party
shall have the right to take [***], including the right to [***] of such
Licensed Candidate or Licensed Product, if there are [***], as determined in
accordance with the Pharmacovigilance Agreement, [***].

(d) In accordance with the procedures established by the Parties under the
Pharmacovigilance Agreement, each Party shall cooperate with the other Party and
share information concerning the pharmaceutical safety of each Licensed
Candidate and Licensed Product. Each Party shall: (i) promptly advise the other
Party of [***] of such Licensed Candidate or Licensed Product and any actions
taken in response to such information; (ii) promptly advise the other Party of
[***] of such Licensed Candidate or Licensed Product [***], as far as this
concerns [***]; and (iii) timely provide the other Party with [***] such
Licensed Candidate or Licensed Product of which the [***], as far as this
relates to [***] to perform their obligations or exercise their rights under
this License Agreement. Treatment of safety information, standard operating
procedures and training, as well as a statement of respective regulatory
obligations shall be agreed in the Pharmacovigilance Agreement.

 

17

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

2.3.6 Right of Reference.

(a) Except as provided in Section 2.2.6(c)(2), Celgene and its Affiliates and
Sublicensees shall have access to all data contained or referenced in any
Regulatory Materials (including any Regulatory Approvals), including any Juno
Licensed Product Data, Controlled by Juno that are [***] Development,
Manufacture or Commercialization (as set forth in this License Agreement) of
Licensed Candidates and Licensed Products, and related Licensed Diagnostic
Products in the ROW Territory; and

(b) Except as provided in Section 2.2.6(c)(2), Juno and its Affiliates and
Sublicensees shall have access to all data contained or referenced in any
Regulatory Materials (including any Regulatory Approvals), including any Celgene
Licensed Product Data, Controlled by Celgene that are [***] Development,
Manufacture or Commercialization (as set forth in this License Agreement) of
Licensed Candidates and Licensed Products, and related Licensed Diagnostic
Products outside the ROW Territory.

2.3.7 Compliance.

(a) Obligations. Each of Celgene and Juno shall reasonably cooperate with the
other Party in its efforts to ensure that all government reporting, including
price and gift reporting, sales, marketing and promotional practices in respect
of each Licensed Product both within and outside the ROW Territory meet the
standards required by applicable Laws.

(b) Information. Each of Celgene and Juno shall reasonably cooperate with the
other Party to provide the other Party access to any and all information, data
and reports required by the other in order to enable the other Party to comply
with applicable Laws, including reporting requirements, or the equivalent
thereof in the Licensed Territory, in a timely and appropriate manner. Each
Party shall ensure that any such reporting is true, complete and correct in all
respects; provided however that neither Party shall be held responsible for
submitting erroneous reports to the extent such deficiencies result from
information provided by the other Party which itself was not true, complete and
correct.

(c) Cooperation. Celgene and Juno shall confer with each other on a regular
basis through the JCC to discuss and compare their respective procedures and
methodologies relating to each Party’s compliance with applicable Laws or
fulfilment of any other obligation in this Section 2.3. In the event that the
Parties have different understandings or interpretations of this Section 2.3 or
of the applicability of, or standards required by any applicable Laws, then the
Parties shall confer and seek to reach common agreement on such matters, and in
the absence of such agreement, the escalation and decision making procedures set
forth in Section 4.2.5 of the Master Collaboration Agreement shall apply.

2.4 Manufacturing and Supply. The provisions of Section 2.10 of the Master
Collaboration Agreement and the Manufacturing Agreement shall apply to the
Parties’ establishment and operation of manufacturing facilities for [***]
Products and [***] Products in the Territory.

 

18

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

2.5 Records; Reports; Results. Each Party shall maintain or cause to be
maintained complete, current and accurate records of all Development activities
conducted by it (or its Affiliates and subcontractors) hereunder, and all data,
results and analyses (including site records and master files) and other
information resulting from such activities. Such records shall (i) fully and
properly reflect all work done and results achieved in the performance of the
Development activities in good scientific manner appropriate for regulatory and
patent purposes, and (ii) record only such activities and shall not include or
be commingled with records of activities that do not relate to the Development
and Commercialization of Licensed Candidates, Licensed Products and/or Licensed
Diagnostic Products, or activities carried out pursuant to this License
Agreement. Each Party shall document all non-clinical studies and Clinical
Trials in formal written study records according to applicable Laws, including
national and international guidelines such as ICH, GCP, GLP and GMP. All such
records shall be retained by the relevant Party for at least [***] after the
termination of this License Agreement or for such longer period as may be
required by applicable Law. Each Party shall have the right to review and copy
such records maintained by the other Party at reasonable times, as reasonably
requested by either Party.

2.6 Materials Transfer and Licenses.

2.6.1 Materials Transfer. During the License Term, either Party (the “License
Transferring Party”) shall transfer, if [***] (the “License Materials Receiving
Party”) and subject to any Third Party obligations, certain [***] materials,
which may include [***] (the “License Materials”) for use by the License
Materials Receiving Party in furtherance of its rights and the conduct of its
obligations under this License Agreement (the “License Purpose”). All transfers
of such License Materials by the License Transferring Party to the License
Materials Receiving Party shall be documented in a material transfer agreement
substantially in the form of Exhibit E, which sets forth the type and name of
the License Material transferred, the amount of the License Material
transferred, the date of the transfer of such License Material and the License
Purpose (each, a “License Material Transfer Agreement”). Such License Materials
will be provided to the License Materials Receiving Party within a reasonable
time period after the Parties execute the relevant License Material Transfer
Agreement, not to exceed [***]. Neither Party will unreasonably withhold its
consent to any request made by the other Party pursuant to this Section 2.6.1,
except that subject to the last sentence of this Section 2.6.1, Juno shall have
no obligation to transfer to Celgene [***] unless it otherwise agrees in
writing, [***] and Celgene shall have no obligation to transfer to Juno [***]
unless it otherwise agrees in writing, [***]. The Parties agree that the
exchanged License Materials shall be used in compliance with applicable Law and
the terms and conditions of this License Agreement, and shall not be reverse
engineered or chemically analysed, except if required by the License Purpose or
otherwise agreed to by the Parties in writing.

2.6.2 License by License Transferring Party. At the time the License
Transferring Party provides the License Materials to the License Materials
Receiving Party as provided herein and to the extent not separately licensed
under this License Agreement, the License Transferring Party hereby grants, and
shall cause (within [***] after the execution of any License Material Transfer
Agreement) its Affiliates to grant, to the License Materials Receiving Party a
non-exclusive license under the Patents and Know-How Controlled by it to use
such License Materials solely for the License Purpose, and such license, upon
termination of this License Agreement (subject to Article 9), completion of the
License Purpose, or discontinuation

 

19

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

of the use of such License Materials (whichever occurs first), shall
automatically terminate. Except as otherwise provided under this License
Agreement, all such License Materials delivered by the License Transferring
Party, shall only be used by the License Materials Receiving Party in
furtherance of the License Purpose, and shall be returned to the License
Transferring Party or destroyed, in the License Transferring Party’s sole
discretion, upon the termination of this License Agreement (subject to Article
9) or upon the discontinuation of the use of such License Materials (whichever
occurs first), unless such Party has the right to continue to use such materials
under the Master Collaboration Agreement, a Development & Commercialization
Agreement for purposes permitted thereunder, including pursuant to intellectual
property or material transfer agreements executed in connection therewith. The
License Materials Receiving Party shall not [***].

2.6.3 NO WARRANTIES. THE LICENSE MATERIALS SUPPLIED BY THE TRANSFERRING PARTY
UNDER THIS SECTION 2.6 ARE SUPPLIED “AS IS” AND, EXCEPT AS OTHERWISE SET FORTH
IN THIS LICENSE AGREEMENT, THE TRANSFERRING PARTY MAKES NO REPRESENTATIONS AND
EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR THAT THE
LICENSE MATERIALS OR USE THEREOF DO NOT INFRINGE ANY PATENT, COPYRIGHT,
TRADEMARK, OR OTHER PROPRIETARY RIGHTS OF A THIRD PARTY. The License Materials
Receiving Party assumes all liability for damages that may arise from its use,
storage or disposal of the License Materials. Except as otherwise set forth in
this License Agreement, the Transferring Party shall not be liable to the
License Materials Receiving Party for any loss, claim or demand made by the
License Materials Receiving Party, or made against the License Materials
Receiving Party by any Third Party, due to or arising from the use of the
License Materials, except to the extent such loss, claim or demand is caused by
the wilful misconduct of the Transferring Party.

2.7 No Representation. Subject to Section 2.2.1, neither Party makes any
representation, warranty or guarantee that the Licensed Program will be
successful, or that any other particular results will be achieved with respect
to the Licensed Program, Licensed Target, any Licensed Candidate, any Licensed
Product or any Licensed Diagnostic Product hereunder.

2.8 Covenant During License Term. Commencing on the License Agreement Effective
Date until expiration of each Party’s exclusivity obligations pursuant to
Article 4 with respect to the Licensed Program, neither Party nor its Affiliates
will, other than to an Affiliate of such Party who agrees in writing to be bound
by the terms and conditions of this License Agreement, (a) assign, transfer,
convey, encumber (including any liens or charges, but excluding any licenses,
which are the subject of subsection (b), below) or dispose of, or enter into any
agreement with any Third Party to assign, transfer, convey, encumber (including
any liens or charges, but excluding any licenses, which are the subject to
subsection (b), below) or dispose of, any assets [***] (the “Licensed Program
Assets”), except to the extent such assignment, transfer, conveyance,
encumbrance or disposition would not conflict with or adversely affect in any
respect any of the rights granted to the other Party hereunder, (b) license or
grant to any Third Party, or agree to license or grant to any Third Party, any
rights to any Licensed Program Assets if such license or grant would conflict
with or adversely affect in any respect any of the

 

20

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

rights granted to the other Party hereunder, or (c) disclose any Confidential
Information relating to the Licensed Program Assets to any Third Party if such
disclosure would impair or conflict in any respect with any of the rights
granted to the other Party hereunder. Notwithstanding this Section 2.8, either
Party and/or its Affiliates shall have the right to assign, transfer, convey or
dispose of any assets specifically related to this Licensed Program to [***];
provided that (i) [***] this License Agreement, and (ii) such [***] this License
Agreement.

2.9 Additional [***] Programs. If, during the term of this License Agreement,
Juno offers to the Collaboration any [***] Program that includes [***], and
Celgene exercises its Option pursuant to Section 3.1.5 of the Master
Collaboration Agreement with respect to such [***] Program, then (a) such [***]
Program shall [***], (b) Celgene shall make the Designation Payment for such
[***] Program in accordance with Paragraph 1(b) of Exhibit C-3, and (c) within
[***] after Celgene exercises such Option, the Parties shall amend Exhibit B to
include the applicable [***] the Licensed Program, [***] as Licensed Candidates,
under this License Agreement.

ARTICLE 3

COMMERCIALIZATION; CELGENE RIGHT TO CO-PROMOTE

3.1 Commercialization. Subject to the terms and conditions of this License
Agreement, (a) Celgene will have sole responsibility for Commercialization of
Licensed Products and Licensed Diagnostic Products in the ROW Territory, subject
to Juno’s rights under Section 3.3.1, and except as otherwise set forth in this
License Agreement, will have [***], and (b) Juno will have sole responsibility
for Commercialization of Licensed Products and Licensed Diagnostic Products
outside of the ROW Territory subject to Celgene’s rights under Sections 3.2 and
3.3.2, and except as otherwise set forth in this License Agreement, will have
[***]. For clarity, the Commercialization Lead Party shall retain all right and
authority to Commercialize Licensed Products and Licensed Diagnostic Products in
the countries for which it serves as the Commercialization Lead Party, subject
to Section 3.3. The non-Commercialization Lead Party (itself or by or through
any others, including any Affiliates or Sublicensees will not take any action
regarding the Commercialization of Licensed Products or Licensed Diagnostic
Products in the countries for which it is not the Commercialization Lead Party
unless mutually agreed in writing following a Party’s exercise of its right to
opt-in to certain Commercialization Activities pursuant to Section 3.3, or
described in the License Commercialization Plan, or otherwise approved by the
JCC.

3.2 Celgene Right to Co-Promote; Conversion to Juno Lead Co-Co Agreement.

3.2.1 Right to Co-Promote. In accordance with Section 3.1.4 of the Master
Collaboration Agreement, Celgene has the right to designate up to two (2) Juno
Programs or [***] Programs [***] as Celgene Co-Promote Programs, provided that
each such Juno Program or [***] Program [***], unless [***]), in which case
Celgene may designate one (1) additional Juno Program (other than the CD19
Program or the CD22 Program) or [***] Program [***] as a Celgene Co-Promote
Program, provided that such Juno Program or [***] Program [***], for a total of
three (3) Programs that are Celgene Co-Promote Programs.

 

21

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

3.2.2 Exercise of the Celgene Co-Promote Right. At any time prior to the [***]
the Licensed Program, if Celgene wishes to designate the Licensed Program as a
Celgene Co-Promote Program, and Celgene has not already exercised such Celgene
Co-Promote Right with respect to a total of two (2) Programs that were Juno
Programs or [***] Programs (or, [***]), a total of three (3) Juno Programs),
then Celgene may exercise the Celgene Co-Promote Right with respect to the
Licensed Program by written notice to Juno as set forth in Section 3.1.4 of the
Master Collaboration Agreement. Within [***] following Juno’s receipt of such
written notification from Celgene, the Parties shall terminate this License
Agreement and simultaneously enter into a Juno Lead Co-Co Agreement with respect
to the Licensed Program, and the following provisions shall apply as of the date
that such Celgene Co-Promote Right is exercised:

(a) the Program that was the subject matter of this License Agreement shall no
longer be deemed a Licensed Program hereunder, but shall be deemed “Juno Co-Co
Program” under the applicable Juno Lead Co-Co Agreement;

(b) the Target that was the subject matter of this License Agreement shall no
longer be deemed the Licensed Target hereunder, but shall be deemed the “Juno
Program Co-Co Target” under the applicable Juno Lead Co-Co Agreement; and

(c) the Development Candidates and other compounds and products that were the
subject matter of this License Agreement shall no longer be deemed the Licensed
Candidates, Licensed Products or Licensed Diagnostic Products, as applicable,
but shall be deemed the “Juno Program Co-Co Candidates”, “Juno Program Co-Co
Products” or “Juno Program Co-Co Diagnostic Products” under the applicable Juno
Lead Co-Co Agreement.

3.3 Opt-In Right for Certain Commercialization Activities under License
Agreement.

3.3.1 Juno Right to Opt-In. On a Licensed Product-by-Licensed Product basis Juno
shall have the right, exercisable upon written notice to Celgene at any time
prior to, or within [***] for such Licensed Product, to elect to exercise a
Commercialization Opt-In Right and provide [***] of the Commercialization
Activities for such Licensed Product in the Major EU Market Countries. [***]. If
Juno exercises the Commercialization Opt-In Right, Celgene shall, after
conferring with Juno, update the License Commercialization Plan for such
countries to include the rights and obligations with respect thereto, which
shall in any event be consistent with the then-existing License
Commercialization Plan for such countries prepared by Celgene pursuant to
Section 3.4.2, and which shall include the terms set forth in the
Commercialization Opt-In Terms attached hereto as Exhibit F. Juno [***].

3.3.2 Celgene Right to Opt-In. If this License Agreement has been entered into
with respect to the [***] Program, then if Juno [***], on a Licensed Product by
Licensed Product basis, Celgene shall have the right to exercise a
Commercialization Opt-In Right upon written notice to Juno within [***] such
Licensed Product [***], to elect to participate in [***] of the
Commercialization Activities for such Licensed Product for [***] in the
[***]. If Celgene exercises a Commercialization Opt-In Right [***],
[***]. Following Celgene’s exercise of the Commercialization Opt-In Right for
[***], Juno shall, after conferring with Celgene, update the

 

22

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

License Commercialization Plan for such countries to include the rights and
obligations with respect thereto, which shall in any event be consistent with
the then-existing License Commercialization Plan for such countries prepared
pursuant to Section 3.4.2, and shall include the terms set forth in the
Commercialization Opt-In Terms attached hereto as Exhibit F. If Celgene
exercises a Commercialization Opt-In Right under this Section 3.3.2 to perform
Commercialization Activities for Licensed Products in [***], Celgene [***]. For
clarity, Celgene’s rights under this Section 3.3.2 shall only apply to Licensed
Products that are [***] a Licensed Target that is [***], and for such Licensed
Products, such rights shall apply only for [***].

3.3.3 Costs of Participation in Commercialization. Following the exercise by a
Party of the Commercialization Opt-In Right pursuant to Sections 3.3.1 or 3.3.2,
the Commercialization Lead Party in a given territory (for Juno, in the North
America Territory and for Celgene, in the ROW Territory) shall continue to
[***]. The Commercialization Lead Party [***] (a) [***] and (b) [***], in each
case of (a) and (b), [***] pursuant to Section 3.3.1 or 3.3.2, as applicable, in
relation to the Commercialization of Licensed Products following the exercise of
the Commercialization Opt-In Right.

3.4 Additional Terms of Commercialization.

3.4.1 Role of the JCC. The JCC will coordinate the Parties’ efforts with respect
to the Commercialization of Licensed Products in the North America Territory and
in the ROW Territory. Specifically, the JCC will oversee the development of
[***] for Licensed Products, coordinate training of sales representatives and
others involved in Commercialization pursuant to Sections 3.3.1 and 3.3.2 and
Exhibit F, and coordinate commercial supply of Licensed Products pursuant to
this License Agreement.

3.4.2 License Commercialization Plan. The Commercialization Lead Party for the
relevant country(ies) as to which a Commercialization Opt-In Right pursuant to
Section 3.3.1 or 3.3.2 has been exercised will prepare an initial License
Commercialization Plan for such Licensed Product in such relevant country(ies)
covering the first [***] after First License Sale of such Licensed Product in
such relevant country(ies). The JCC will review and comment on each
Commercialization Lead Party’s plan for Commercialization of Licensed Products
the countries in which it is the Commercialization Lead Party. Thereafter, the
Commercialization Lead Party ([***]) will update the relevant portion of the
License Commercialization Plan ([***], and the JCC will review and comment on
any such update or other amendment to such License Commercialization Plan. The
Commercialization Lead Party will also update the License Commercialization Plan
as provided in Section 3.3. Either Party may request at any time that the JCC
consider other updates to such License Commercialization Plan. The JCC will set
the required form and contents of any License Commercialization Plan. The
License Commercialization Plan will specify, as applicable, among other things,
for each applicable country and Licensed Product, the [***] Licensed Products.
Furthermore, after a Party’s opt-in pursuant to Section 3.3, the License
Commercialization Plan will also specify (a) [***], (b) [***], (c) [***], (d)
[***], (e) [***], (f) [***], and (g) [***].

 

23

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

3.4.3 Branding. If and at such time as the JCC deems appropriate, the JCC shall
discuss in good faith any branding and/or co-branding of the Licensed Products
to be used in connection with the Commercialization of Licensed Products both in
the North America Territory and in the ROW Territory and the Parties will enter
into appropriate trademark licensing agreements to achieve the foregoing. For
the avoidance of doubt, nothing in this License Agreement shall be construed to
grant either Party any rights in or to any of the other Party’s trademarks,
trade names, logos, or other marks, including use thereof, absent a separate
trademark licensing agreement entered into in accordance with this Section
3.4.3.

3.4.4 Commercialization Reports. At least [***] during the License Term, the
Commercialization Lead Party shall provide to the other Party, through the JCC,
with a [***] on the status of its Commercialization Activities with respect to
Licensed Products and related Licensed Diagnostic Products (a “Commercialization
Report”) during the applicable [***], and the Commercialization Lead Party’s
plans with respect to Commercialization of Licensed Products and Licensed
Diagnostic Products during [***] period. Such Commercialization Report shall
also describe [***]) with respect to such Licensed Products and Licensed
Diagnostic Products, [***]. At least [***] prior to the anticipated First
License Sale of a Licensed Product under this License Agreement, the JCC shall
discuss and agree upon the form and content for such Commercialization Report.

ARTICLE 4

EXCLUSIVITY

4.1 Exclusivity. Article 5 of the Master Collaboration Agreement shall apply to
the Parties’ activities under this License Agreement, in each case to the extent
applicable to the License Program that is the subject of this License Agreement,
for the time periods, and to the extent expressly set forth therein.

ARTICLE 5

FINANCIAL TERMS

5.1 CD19 Program. In the event the Licensed Program is the CD19 Program, then
the financial terms set forth on Exhibit C-1 shall apply.

5.2 CD22 Program. In the event the Licensed Program is the CD22 Program, then
the financial terms set forth on Exhibit C-2 shall apply.

5.3 Other Juno Programs and [***] Programs. In the event the Licensed Program is
an Other Juno Program or an [***] Program, then the financial terms set forth on
Exhibit C-3 shall apply.

5.4 Royalties Payment Terms.

5.4.1 Royalty Reduction for Comparable License Third Party Product Competition.

 

24

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(a) For Licensed Products, during the Licensed Product Royalty Term for such
Licensed Product, on a Licensed Product-by-Licensed Product, country-by-country
and Calendar Year-by-Calendar Year basis, certain royalty reductions may apply
as described in this Section 5.4.1(a). If during any Calendar Year both (1) one
or more Comparable License Third Party Products for such Licensed Product are
sold in such country, and (2) the License Annual Unit Sales for a Licensed
Product in such country first decline by at least [***], then such [***] shall
be the [***] for such Licensed Product for such country. After the [***], on a
Licensed Product-by-Licensed Product and country-by-country basis, the royalties
payable with respect to Licensed Products for the relevant country shall be
subject to reduction as follows:

(i) If the License Annual Unit Sales of such Licensed Product during any
Calendar Year [***] in such country are [***] in such country; or

(ii) If the License Annual Unit Sales of such Licensed Product during any
Calendar Year [***] in such country are [***] in such country;

then the royalties payable with respect to License Net Sales of such Licensed
Product pursuant to Paragraph 2 of Exhibit C-1, C-2 or C-3, as applicable, in
such country during such Calendar Year shall be reduced [***], if subsection (i)
applies, or [***], if subsection (ii) applies.

(b) For Licensed Products that are described in Section 1.14(a), until the
latest of (i) the [***], (ii) the [***], and (iii) the [***] anniversary of the
date of First License Sale of such Licensed Product in such country, [***]
royalties due with respect to such Licensed Products pursuant to this Section
5.4.1(b), but for clarity, the [***] of this Section 5.4.1(b). After the [***]
of this Section 5.4.1(b), for such Licensed Products that are described in
Section 1.14(a), royalties shall still be payable with respect to License Net
Sales of such Licensed Products, on a Licensed Product-by-Licensed Product,
country-by-country and Calendar Year-by-Calendar Year basis, but may be subject
to reduction as described in this Section 5.4.1(b). [***] on a Licensed
Product-by-Licensed Product and country-by-country basis, the royalties payable
with respect to Licensed Products for the relevant country shall be subject to
reduction as follows:

(1) If the License Annual Unit Sales of such Licensed Product during any
Calendar Year [***] in such country;

(2) If the License Annual Unit Sales of such Licensed Product during any
Calendar Year [***] in such country; or

(3) If the License Annual Unit Sales of such Licensed Product during any
Calendar Year [***] in such country,

then the royalties payable with respect to License Net Sales of such Licensed
Product pursuant to Paragraph 2 of Exhibit C-1, C-2 or C-3, as applicable, in
such country during such Calendar Year shall be reduced by [***], if subsection
(b)(1) applies, [***], if subsection (b)(2) applies, and [***]. For such
Licensed Products, once subsection (b)(3) applies, no further royalties shall be
payable with respect to License Net Sales of such Licensed Products.

 

25

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

For the purposes of this Section 5.4.1, sales of units of such Licensed Product
for calculating License Annual Unit Sales shall be those reported by [***], or
if such data are not available, [***]. Notwithstanding anything to the contrary,
[***].

[***].

5.4.2 Royalty Reduction for Third Party Payments. Subject to Section 5.4.3, the
royalty rate set forth in Paragraphs 2(a) and 3 of Exhibit C-1, C-2 or C-3, as
applicable, shall be reduced, on a Licensed Product-by-Licensed Product and
Licensed Diagnostic Product-by-Licensed Diagnostic Product, country-by-country
and Calendar Quarter-by-Calendar Quarter basis, by (a) an amount equal to [***]
in such Calendar Quarter [***] with respect to sales of such Licensed Product or
Licensed Diagnostic Product [***] in such Calendar Quarter; provided that in no
event shall the royalty payable by Celgene to Juno pursuant to this Section
5.4.2 and Exhibit C be [***] sales of such Licensed Product or Licensed
Diagnostic Product in such Calendar Quarter [***], provided that in no event
shall the royalty payable by Celgene to Juno pursuant to this Section 5.4.2 and
Exhibit C be [***]. Celgene may [***] as described in this Section 5.4.2 [***].

5.4.3 Cumulative Effect of Royalty Reductions. In no event shall the royalty
reductions described in Section 5.4.2 reduce the effective royalty rate payable
by Celgene, its Affiliates or Sublicensees with respect to License Net Sales (a)
arising from the [***], to less than [***] and (b) arising from [***], to less
than [***] (the “Floor Royalty”). For clarity, if [***], and if [***].

5.4.4 Payment of Royalties. Celgene shall: (a) within [***] following the end of
each Calendar Quarter in which a royalty payment accrues, provide to Juno a
report for each country in the Territory in which sales of Licensed Product or
related Licensed Diagnostic Product occurred in the Calendar Quarter covered by
such statement, specifying: the gross sales (if available) and License Net Sales
in each country’s currency; the applicable royalty rate under this License
Agreement; the royalties payable in each country’s currency, including an
accounting of deductions taken in the calculation of License Net Sales in
accordance with Celgene’s Accounting Principles; the applicable exchange rate to
convert from each country’s currency to U.S. Dollars under Section 5.5.1; and
the royalties payable in U.S. Dollars, and (b) make the royalty payments owed to
Juno hereunder in accordance with such royalty report in arrears, within [***]
from the end of each Calendar Quarter in which such payment accrues.

5.4.5 Discounted Sales. It is possible that a Licensed Product could be included
as part of a package of products offered to customers by Celgene or its
Affiliates or Sublicensees, and that discounts on packages including a Licensed
Product (a “Package”) may be offered in the Territory. None of Celgene, its
Affiliates or Sublicensees shall discount the price of a Licensed Product sold
as part of a Package [***].

5.5 Additional Payment Terms.

5.5.1 Accounting. All payments hereunder shall be made in the United States in
U.S. Dollars by wire transfer to a bank in the U.S. designated in writing by
Juno. Conversion of sales recorded in local currencies to Dollars shall be
performed in a manner consistent with [***].

 

26

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

5.5.2 Late Payments. Any payments or portions thereof due hereunder that are not
paid on the date such payments are due under this License Agreement shall bear
interest at an annual rate equal to the lesser of: (a) [***], or any successor
thereto, at 12:01 a.m. on the first day of each Calendar Quarter in which such
payments are overdue or (b) the maximum rate permitted by applicable Law; in
each case calculated on the number of days such payment is delinquent,
compounded monthly.

5.5.3 Tax Withholding.

(a) Tax Withholding. Each Party shall be entitled to deduct and withhold from
any amounts payable under this License Agreement such taxes as are required to
be deducted or withheld therefrom under any provision of applicable Law. The
Party that is required to make such withholding (the “Paying Party”) will: (i)
deduct those taxes from such payment, (ii) timely remit the taxes to the proper
taxing authority, and (iii) send evidence of the obligation together with proof
of tax payment to the recipient Party (the “Payee Party”) on a timely basis
following that tax payment; provided, however, that before making any such
deduction or withholding, the Paying Party shall give the Payee Party notice of
the intention to make such deduction or withholding (such notice, which shall
include the authority, basis and method of calculation for the proposed
deduction or withholding, shall be given at least a reasonable period of time
before such deduction or withholding is required, in order for such Payee Party
to obtain reduction of or relief from such deduction or withholding). Each Party
agrees to cooperate with the other Parties in claiming refunds or exemptions
from such deductions or withholdings under any relevant agreement or treaty
which is in effect to ensure that any amounts required to be withheld pursuant
to this Section 5.5.3(a) are reduced in amount to the fullest extent permitted
by applicable Laws. In addition, the Parties shall cooperate in accordance with
applicable Laws to [***] in connection with this License Agreement, as
applicable.

(b) Tax [***]. Notwithstanding the foregoing, and subject to Section 6.7.2 of
the Master Collaboration Agreement, if (i) any Party [***], (ii) as a result of
[***], such Party (or its assignee) [***], and (iii) [***] (A) [***] or (B)
[***]. To the extent [***]. The foregoing sentence [***]. Furthermore,
[***]. Solely for purposes of this Section 5.5.3(b), (1) [***] and (2) [***].

(c) Tax Documentation. Each Party has provided a properly completed and duly
executed IRS Form W-9 or applicable Form W-8 to the other Parties. Each Party
and any other recipient of payments under this License Agreement shall provide
to the other Party, at the time or times reasonably requested by such other
Parties or as required by applicable Law, such properly completed and duly
executed documentation (for example, IRS Forms W-8 or W-9) as will permit
payments made under this License Agreement to be made without, or at a reduced
rate of, withholding for taxes.

 

27

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

5.6 Records Retention by Celgene; Review by Juno.

5.6.1 Royalty Records. With respect to payments to be made under Sections 5.1
through 5.4, inclusive, Celgene agrees to keep, and to require its Affiliates
and Sublicensees to keep, for at least [***] from the end of [***], complete and
accurate records of transfer and sales by Celgene or its Affiliates or
Sublicensees, as the case may be, of each Licensed Product and related Licensed
Diagnostic Product, in sufficient detail to allow the accuracy of the payments
made thereunder to be confirmed. Notwithstanding the foregoing, if a Juno
Upstream Agreement requires such records to be maintained for longer time
periods or imposes additional requirements on licensees or sublicensees with
respect to the relevant License Net Sales, Juno will disclose to Celgene in
advance of the first License Net Sales the applicable requirements, and the
Parties will cooperate in good faith to agree upon a manner for complying with
such Juno Upstream Agreement.

5.6.2 Review. Subject to the other terms of this Section 5.6.2, at the request
of Juno, which shall not be made more frequently than [***] during the License
Term, upon at least [***] prior written notice from Juno, and at the expense of
Juno, Celgene shall permit an independent, nationally-recognized certified
public accountant selected by Juno and reasonably acceptable to Celgene to
inspect (during regular business hours) the relevant records required to be
maintained by Celgene under Section 5.6.1. In every case the accountant must
have previously entered into a confidentiality agreement with both Parties
substantially similar to the provisions of Article 8 of the Master Collaboration
Agreement and limiting the disclosure and use of such information by such
accountant to authorized representatives of the Parties and the purposes germane
to Section 5.6.1. Results of any such review shall be binding on both Parties
absent manifest error. Juno shall treat the results of any such accountant’s
review of Celgene’s records as Confidential Information of Celgene subject to
the terms of Article 8 of the Master Collaboration Agreement. If any review
reveals a deficiency or overpayment in the calculation and/or payment of
royalties by Celgene, then (a) Celgene or Juno shall promptly pay the other
Party the amount remaining to be paid, and (b) if such underpayment is by [***]
or more in any Calendar Year, Celgene shall, within [***] of invoice therefor,
pay the reasonable out-of-pocket costs and expenses incurred by Juno in
connection with the review.

ARTICLE 6

INTELLECTUAL PROPERTY

6.1 License.

6.1.1 License to Celgene. Subject to the terms and on the conditions set forth
in this License Agreement, and solely with respect to the Licensed Candidates,
Licensed Products and Licensed Diagnostic Products that are the subject of this
License Agreement, Juno hereby grants and shall cause (within [***] after the
License Agreement Effective Date) its Affiliates to grant to Celgene (a) an
exclusive [***], royalty-bearing right and license, with the right to grant
sublicenses through multiple tiers (subject to Section 6.1.3), under (i) the
Juno Licensed IP, (ii) Juno’s and its Affiliates’ rights in the Collaboration
IP, and (iii) Juno’s and its Affiliates’ interest in the Joint Collaboration IP,
and (b) a non-exclusive, royalty-free right and license, with the right to grant
sublicenses (subject to Section 6.1.3), under Patents and Know-How [***]
Covering or claiming the [***], in each case of (a) and (b) [***] (A) to conduct
Research, Development, Manufacture [***], and Commercialization Activities for
Licensed Candidates,

 

28

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Licensed Products and Licensed Diagnostic Products in the Field in the ROW
Territory in accordance with the License Development Plan and/or License
Commercialization Plan, and (B) if Celgene has exercised the Commercialization
Opt-In Right pursuant to Section 3.2.2, to conduct Commercialization Activities
that are [***] in the North America Territory. Juno shall [***] upon written
notice to Celgene [***]; provided that (a) [***], (b) [***], and (c) [***].

6.1.2 License to Juno. Subject to the terms and on the conditions set forth in
this License Agreement, and solely with respect to the Licensed Candidates,
Licensed Products and Licensed Diagnostic Products that are the subject of this
License Agreement, Celgene hereby grants and shall cause (within [***] after the
License Agreement Effective Date) its Affiliates to grant to Juno (a) an
exclusive [***], royalty-free right and license, with the right to grant
sublicenses through multiple tiers (subject to Section 6.1.3), under (i) the
Celgene Relevant Licensed IP, (ii) Celgene’s and its Affiliates’ rights in the
Collaboration IP, and (iii) Celgene’s and its Affiliates’ interest in the Joint
Collaboration IP, and (b) a non-exclusive, royalty-free right and license, with
the right to grant sublicenses (subject to Section 6.1.3), under Patents and
Know-How [***] Covering or claiming the [***], in each case of (a) and (b) [***]
(A) to conduct Research, Development, Manufacture [***] and Commercialization
Activities for Licensed Candidates, Licensed Products and Licensed Diagnostic
Products in the Field (1) in the North America Territory in accordance with the
License Development Plan and/or License Commercialization Plan, and (2) in the
China Territory, and (B) if Juno has exercised the Commercialization Opt-In
Right pursuant to Section 3.3.1, for Juno to conduct Commercialization
Activities that are [***] for ROW Territory Administration in the Major EU
Market Countries. Celgene shall [***] upon written notice to Juno [***];
provided that (a) [***], (b) [***], and (c) [***].

6.1.3 Sublicenses.

(a) Celgene shall have the right to grant sublicenses within the scope of the
license granted to Celgene under Section 6.1.1 as follows: (i) with respect to
the right and license granted to Celgene under Section 6.1.1(a), through
multiple tiers, [***], (ii) with respect to the right and license granted to
Celgene under 6.1.1(b), [***], [***], and (iii) otherwise [***].

(b) Juno shall have the right to grant sublicenses within the scope of the
license granted to Juno under Section 6.1.2 as follows: (i) with respect to the
right and license granted to Juno under Section 6.1.2(a), through multiple
tiers, [***], (ii) with respect to the right and license granted to Juno under
Section 6.1.2(b), [***], [***], and (iii) otherwise [***].

(c) Each sublicense granted by either Party under this Section 6.1.3 shall be
subject to and consistent with the terms and conditions of this License
Agreement. If a Party grants a sublicense to [***], it shall [***].

(d) Notwithstanding the foregoing, if [***] undergoes [***], and [***]
thereafter [***], then following the effective date of such [***], [***] shall
not be [***] to [***].

 

29

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

6.1.4 Rights Retained by the Parties. For purposes of clarity, each Party
retains the rights under Know-How and Patents Controlled by such Party not
expressly granted to the other Party pursuant to this License Agreement.

6.1.5 No Implied Licenses. Except as explicitly set forth in this License
Agreement, neither Party shall be deemed by estoppel, implication or otherwise
to have granted the other Party any license or other right under this License
Agreement to any intellectual property of such Party.

6.1.6 Section 365(n) of the Bankruptcy Code. All licenses granted under this
License Agreement are deemed to be, for purposes of Section 365(n) of the
Bankruptcy Code, licenses of rights to “intellectual property” as defined in
Section 101 of such Code. Each Party, as licensee, may fully exercise all of its
rights and elections under the Bankruptcy Code. The Parties further agree that,
if a Party elects to retain its rights as a licensee under any Bankruptcy Code,
such Party shall be entitled to complete access to any technology licensed to it
hereunder and all embodiments of such technology. Such embodiments of the
technology shall be delivered to the licensee Party not later than: (a) the
commencement of bankruptcy proceedings against the licensor, upon written
request, unless the licensor elects to perform its obligations under this
License Agreement, or (b) if not delivered under Section 6.1.6(a), upon the
rejection of this License Agreement by or on behalf of the licensor, upon
written request. Any agreements supplemental hereto will be deemed to be
“agreements supplementary to” this License Agreement for purposes of Section
365(n) of the Bankruptcy Code.

6.2 Ownership.

6.2.1 Inventorship. Inventorship of Inventions shall be determined by
application of U.S. patent law pertaining to inventorship.

6.2.2 Ownership. Ownership of Inventions and intellectual property rights
therein arising from each of the Parties’ activities under this License
Agreement shall be determined in accordance with Sections 7.2.2, 7.2.3, 7.2.4
and 7.2.5 of the Master Collaboration Agreement.

6.2.3 Cooperation and Allocation. Sections 7.2.6, 7.2.7 and 7.2.8 of the Master
Collaboration Agreement shall apply to all Inventions and intellectual property
rights therein, that arise in whole or in part as a result of the Parties’
activities under this License Agreement.

6.3 Prosecution and Maintenance of Patents. Subject to Section 6.7, Prosecution
and Maintenance of all Patents directed to any Inventions [***] shall be carried
out in accordance with Section 7.3 of the Master Collaboration
Agreement. Additionally, Celgene shall keep Juno informed as to [***] with
respect to the Prosecution and Maintenance of Patents licensed to Juno under
Section 6.1.2(a), and Juno shall keep Celgene informed as to [***] with respect
to the Prosecution and Maintenance of Patents licensed to Celgene under Section
6.1.1(a). Celgene shall [***] with respect to any Patent Controlled by Celgene
licensed to Juno under Section 6.1.2(a), and Juno shall provide Celgene [***]
with respect to any Patent Controlled by Juno licensed to Celgene under Section
6.1.1(a).

 

30

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

6.4 Defense of Claims Brought by Third Parties.

6.4.1 Notice. If a Party becomes aware of any actual or potential claim alleging
that the Research, Development, Manufacture or Commercialization of the Licensed
Target, any Licensed Candidate, any Licensed Product or any Licensed Diagnostic
Product, does (or would if carried out) infringe the intellectual property
rights of any Third Party anywhere in the North America Territory or the ROW
Territory, such Party shall [***]. In any such instance, the Parties shall
[***].

6.4.2 Costs. The costs and expenses incurred by the Parties in connection with
defense of any claim described in Section 6.4.1 shall be [***], unless otherwise
agreed in writing by the Parties. For clarity, this Section 6.4.2 is intended to
address [***], and if as a result of any such defense of such claim in the [***]
Territory, Celgene [***], Section 5.4.2 may apply to [***].

6.5 Enforcement of Patents.

6.5.1 Notice. If any Party learns of an infringement or suspected or threatened
infringement by a Third Party with respect to any Patent licensed to Celgene
pursuant to Section 6.1.1 or a Patent that is licensed to Juno pursuant to
Section 6.1.2, including actual or alleged infringement under 35 USC §271(e)(2)
that is or would be infringing activity involving the using, making, importing,
offering for sale or selling of compounds or products that are substantially the
same as Licensed Candidates, Licensed Products or Licensed Diagnostic Products
(“License Competitive Infringement”), such Party shall [***] of such License
Competitive Infringement. For any License Competitive Infringement, each Party
shall [***].

6.5.2 Scope of Enforcement Rights. As between the Parties, and subject to
Sections 6.5.3, 6.6 and 6.7:

(a) Celgene shall have the [***] right, [***], to institute, prosecute, and
control any action or proceeding with respect to any License Competitive
Infringement occurring [***] Territory, and Juno shall have the [***] right,
[***], to institute, prosecute, and control any action or proceeding with
respect to any License Competitive Infringement occurring [***]; in each case,
only with respect to any Patent (i) that [***], and (ii) that (A) [***], or (B)
is (1) included in the [***], and (2) [***] (the Patents in this Section
6.5.2(a), the “Licensed Product Patents”).

(b) With respect to any Patent that is not a Licensed Product Patent and (i)
that (A) [***], and (B) is (1) included in [***], or (2) included in [***], or
(ii) that does not [***], and (A) is included in [***] or (B) (1) is included in
[***] and (2) [***], then in each of (i) and (ii), (x) [***] institute,
prosecute, and control any action or proceeding with respect to any License
Competitive Infringement in the North America Territory, and (y) [***]
institute, prosecute, or control any action or proceeding with respect to any
License Competitive Infringement in the ROW Territory [***].

 

31

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(c) With respect to any Patent that is not a Licensed Product Patent and (i)
that (A) [***], and (B) is (1) included in [***], or (2) included in [***], or
(ii) that does not [***], and (A) is included in [***], or (B) (1) is included
[***] and (2) [***], in each of (i) and (ii), (x) [***] institute, prosecute,
and control any action or proceeding with respect to any License Competitive
Infringement in the ROW Territory, and (y) [***] institute, prosecute, or
control any action or proceeding with respect to any License Competitive
Infringement in the North America Territory [***].

(d) With respect to any Patent that does not [***] Licensed Candidates, Licensed
Products, or Licensed Diagnostic Products, [***], or (ii) (A) is [***], (B) is
included in [***], and (C) does not [***], in each of (i) and (ii), [***]
institute, prosecute, and control any action or proceeding with respect to any
License Competitive Infringement relating to such Patent in the ROW Territory
and/or the North America Territory, [***].

(e) With respect to any Patent that does not [***] Licensed Candidates, Licensed
Products, or Licensed Diagnostic Products, [***] and that (i) is [***], or (ii)
(A) is [***], (B) is [***], and (C) does not [***], in each of (i) and (ii),
[***] institute, prosecute and control any action or proceeding with respect to
any License Competitive Infringement relating to such Patent in the ROW
Territory and/or the North America Territory, [***].

(f) With respect to any Patent that is jointly owned by the Parties and is
included in the Collaboration IP or the Joint Collaboration IP (excluding any
Licensed Product Patent and excluding any Patent that Covers or claims the
[***]):

(i) that [***], [***], to institute, prosecute, and control any action or
proceeding with respect to any License Competitive Infringement occurring in the
ROW Territory, and [***], to institute, prosecute, and control any such action
or proceeding with respect to any License Competitive Infringement occurring in
the North America Territory, provided that [***]; and

(ii) that [***] Licensed Candidates, Licensed Products, or Licensed Diagnostic
Products, or the [***].

(g) Unless otherwise agreed by the parties, and subject to Sections 6.5.3 and
6.5.4, any rights granted to either Party to institute, prosecute, and control
any action or proceeding with respect to any License Competitive Infringement
under Sections 6.5.2(a)-(f) are, in each case by counsel of the enforcing
Party’s own choice, in such Party’s own name and under such Party’s direction
and control, provided that with respect to any such action or proceeding in
relation to Licensed Candidates, Licensed Products or Licensed Diagnostic
Products, the enforcing Party shall [***], and shall [***]. Such rights granted
to such Party shall include, if applicable, the right to perform, with respect
to such actions with respect to License Competitive Infringement, [***]
reference product sponsor or equivalent set forth in the Hatch-Waxman Act or
Public Health Service Act (or applicable ROW Territory equivalent of either of
the foregoing), [***], and if the enforcing Party is limited in performing such
actions, the other Party shall reasonably cooperate to enable the enforcing
Party to perform such actions.

 

32

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(h) Timing. The Party with the first right (and for clarity, not the sole right)
to institute, prosecute, and control any action or proceeding with respect to
any Patent described in Section 6.5.1 and involving License Competitive
Infringement (each such action or proceeding, a “License Enforcement
Proceeding”) will have a period of [***] after its receipt or delivery of notice
and evidence pursuant to Section 6.5.1 or receipt of written notice from a Third
Party that reasonably evidences License Competitive Infringement, to elect to so
enforce the relevant Patent(s) in the applicable jurisdiction (or to settle or
otherwise secure the abatement of such License Competitive Infringement),
provided however, that such period will be (a) more than [***] to the extent
applicable Law prevents earlier enforcement of such Patent (such as the
enforcement process set forth in or under the Hatch-Waxman Act), and provided
further that if such period is extended because applicable Law prevents earlier
enforcement, the enforcing Party shall have until the date that is [***]
following the date upon which applicable Law first permits such License
Enforcement Proceeding, and (b) less than [***] to the extent that a delay in
bringing such License Enforcement Proceeding against such alleged Third Party
infringer would limit or compromise the remedies (including monetary relief, and
stay of regulatory approval) available against such alleged Third Party
infringer. In the event the enforcing Party [***] before the first to occur of
(i) the expiration of the applicable period of time set forth in the preceding
subsections (a) and (b), or ii) [***] before the expiration of any time period
under applicable Law, that would, if a License Enforcement Proceeding was not
filed within such time period, limit or compromise the remedies available from
such License Enforcement Proceeding, it will [***] and in the case where such
other Party [***] the applicable Patent with respect to such License Competitive
Infringement in the applicable jurisdiction, such other Party will thereafter
[***] enforce the applicable Patent (such action, a “License Step-In
Proceeding”) at such other Party’s expense.

6.5.3 Sole Enforcement and Defense for [***]. Notwithstanding anything to the
contrary herein, with respect to any License Competitive Infringement:

(a) [***]; and

(b) [***].

6.5.4 Right to Participate; Joinder. The non-enforcing Party in relation to any
enforcement action or proceeding set forth in Section 6.5.2, will have the
right, at its own expense and by counsel of its choice, to be represented in, or
participate in any such action or proceeding. In the case of any License
Enforcement Proceeding or License Step-In Proceeding, at the enforcing Party’s
written request, and at the enforcing Party’s expense (subject to Section
6.5.9), the other Party will join any such action or proceeding as a party and
will use Commercially Reasonable Efforts to cause any Third Party as necessary
to join such action or proceeding as a party if doing so is necessary for the
purposes of establishing standing or is otherwise required by applicable Law to
pursue such action or proceeding. All time periods set forth in Section 6.5
shall be subject to applicable Law, which may prevent earlier enforcement.

6.5.5 Cooperation. In addition to the obligations set forth in Sections 6.5.2
and 6.5.4, each Party will provide to the Party enforcing any such rights under
Section 6.5 reasonable assistance and cooperation in such enforcement, at such
enforcing Party’s request and expense. The enforcing Party will keep the other
Party regularly informed of the status and progress of such enforcement efforts.
The Parties will coordinate any License Enforcement Proceeding

 

33

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

through the Patent Committee. Each Party bringing any such action or proceeding
in accordance with this Section 6.5 shall have an obligation to consult with the
other Party and will take comments of such other Party into good faith
consideration with respect to the infringement, claim construction, or defense
of the validity or enforceability of any claim in any Patent that is the subject
of such proceeding, provided that the foregoing shall not apply to any such
action or proceeding as it relates to (a) [***], or (b) [***]. Only with respect
to any Patent within the [***] that [***], the Parties shall [***].

6.5.6 Third Party Rights. Notwithstanding Sections 6.5.1 through 6.5.5, each
Party’s rights to enforce a Patent pursuant to this Section 6.5 or to Defend
against a challenge in any action or proceeding described in Section 6.4, shall
be subject to the applicable provisions of any agreements between a Party and
its licensor(s) of such Patent. In the event of any conflict between this
Section 6.5 and such other agreements between a Party (and/or its Affiliates)
and its/their licensor(s), the provisions of such other agreements shall
control.

6.5.7 Inter Partes Review and Re-Examination Proceedings. If either Party
becomes aware of any actual or potential inter partes review, re-examination or
post grant review proceedings (but excluding [***]) involving any [***], such
Party shall so notify the other Party. The Party having the right to bring an
enforcement action pursuant to this Section 6.5 with respect to such Patent
shall have the right to assume responsibility for the Defense thereof, with the
other Party having backup rights therefor to the extent provided to such Party
in the context of an action to enforce such Patent, with the costs of such
action [***]. If neither Party has a right to bring an enforcement action
pursuant to this Section 6.5 with respect to such Patent, then the Party
Controlling such Patent shall have the right to assume responsibility for the
Defense thereof.

6.5.8 Settlement. A settlement or consent judgment or other voluntary final
disposition of an action or proceeding under this Section 6.5 may be [***];
provided, however, that any such settlement, consent judgment or other
disposition of any action or proceeding by the Party under this Section 6.5
shall not, without the consent of such other Party (such consent not to be
unreasonably withheld), (a) [***] the Party not bringing or Defending such
action or proceeding, (b) [***] the Party not bringing or Defending such action
or proceeding [***], (c) [***] the Party not bringing or Defending such action
or proceeding, or (d) [***] the Party not bringing or Defending such action or
proceeding [***].

6.5.9 Costs and Recoveries. Except as otherwise set forth in this Section 6.5,
each Party shall [***] in connection with its activities under this Section
6.5. If a Party commences a License Enforcement Proceeding or Defends an action
under this Section 6.5, [***] for such action or proceeding. All internal and
external costs and expenses [***] in pursuing any License Enforcement Proceeding
or Defense of an action or proceeding under this Section 6.5 shall be [***] such
action, suit or proceeding. Any [***] in any License Enforcement Proceeding or
Defense of an action under this Section 6.5 shall be shared as follows:

(a) the amount of such damages or other sums actually received by the Party
controlling such License Enforcement Proceeding or Defense of an action under
this

 

34

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Section 6.5, shall first be subject to Article 8, if applicable, and then shall
be applied to reimburse all out-of-pocket costs and expenses incurred by each
Party directly in connection with such License Enforcement Proceeding or Defense
of an action under this Section 6.5 (including, for this purpose, [***]), and if
such recovery is insufficient to cover all such costs and expenses of both
Parties, it shall be [***]; and

(b) any remaining proceeds in case of suits with respect to a License
Enforcement Proceeding or Defense of an action in the North America Territory or
the ROW Territory relating to any Licensed Candidate, Licensed Product or
Licensed Diagnostic Product under this Section 6.5 shall be allocated such that
[***] of such remaining proceeds and [***] of such remaining proceeds, unless
the Parties otherwise agree in writing.

6.6 Patent Term Extensions.

6.6.1 If, during the License Term, either Party wishes to apply for or obtain
any patent term extensions, restorations, or supplementary protection
certificates (in each case based on delays or activities associates with seeking
regulatory approval) under applicable Laws (such extensions, restorations and
certificates, collectively, “Patent Term Extensions”) for a Patent [***] any
Licensed Candidate, Licensed Product or associated Licensed Diagnostic Product
[***], and that [***] (“License Covering Patent”), in the North America
Territory or the ROW Territory, subject to Section 6.6.2, then Section 7.6 of
the Master Collaboration Agreement shall apply to determine whether such Patent
Term Extension shall be sought or obtained, provided that if the Parties are
unable to reach mutual agreement regarding whether to seek or obtain such Patent
Term Extension then the following shall apply:

(a) if such License Covering Patent is [***], then notwithstanding anything to
the contrary in Section 7.6 of the Master Collaboration Agreement, [***] shall
have the right to make the final decision as to whether such Patent Term
Extension shall be sought or obtained in [***] and [***] shall have the right to
make the final decision as to whether such Patent Term Extension shall be sought
or obtained in [***];

(b) if such License Covering Patent (i) [***] Licensed Candidates, Licensed
Products or Licensed Diagnostic Products, [***] and (ii) (A) is included in
[***] or (B) is (1) included in [***] and (2) [***], then (x) if such License
Covering Patent is [***], then in [***], [***] shall have the right to make the
final decision on whether to seek or obtain a Patent Term Extension for such
License Covering Patent, and in [***], [***] may seek or obtain a Patent Term
Extension for such License Covering Patent [***], and (y) if such License
Covering Patent is [***], then in [***] shall have the right to make the final
decision on whether to seek or obtain a Patent Term Extension, and in [***],
[***] may seek or obtain a Patent Term Extension for such License Covering
Patent [***];

(c) if such License Covering Patent is [***] and [***], then if such License
Covering Patent:

(i) is (A) [***] or (B) [***], then (1) in [***], [***] may seek or obtain a
Patent Term Extension for such License Covering Patent [***], and (2) in [***],
[***] shall have the final decision on whether to seek or obtain a Patent Term
Extension for such License Covering Patent;

 

35

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(ii) is (A) [***] or (B) [***], then (1) in [***], [***] may seek or obtain a
Patent Term Extension for such License Covering Patent, [***], and (2) in [***],
[***] shall have the final decision on whether to seek or obtain a Patent Term
Extension for such License Covering Patent;

(d) if such License Covering Patent is [***] and is [***], then [***] may seek
or obtain a Patent Term Extension for such License Covering [***] or in [***];
and

(e) if such License Covering Patent [***], then if such License Covering Patent:

(i) is (A) [***] or (B) [***], then (1) in [***], [***] shall have the right to
make the final decision on whether to seek or obtain a Patent Term Extension for
such License Covering Patent, and (2) in [***], [***] shall have the right to
make a final decision with respect to such Patent Term Extension, provided that
[***]; or

(ii) is (A) [***] or (B) [***], then (1) in the [***] Territory, [***] shall
have the right to make the final decision on whether to seek or obtain a Patent
Term Extension for such License Covering Patent, and (2) in the [***] Territory,
[***] shall have the right to make a final decision with respect to such Patent
Term Extension, provided that [***] with respect to such Patent Term Extension.

6.6.2 Notwithstanding anything to the contrary herein or in the Master
Collaboration Agreement, Juno shall have no right to seek or obtain Patent Term
Extension, without [***], for any Patent [***]; and Celgene have no right to
seek or obtain Patent Term Extension, without [***], for any Patent [***].

[***]. Notwithstanding anything to the contrary in Sections 6.3 through 6.6, or
in the Master Collaboration Agreement, (a) in no event shall Celgene have any
rights to Prosecute and Maintain, enforce or Defend any Patent [***] and (b) in
no event shall Juno have any rights to Prosecute and Maintain, enforce or defend
any Patent that [***].

6.7 [***] Patents. Section 7.8 of the Master Collaboration Agreement shall
apply.

6.8 Regulatory Data Protection. To the extent required or permitted by
applicable Law, the Commercialization Lead Party in a given country will use
Commercially Reasonable Efforts to promptly, accurately and completely list,
with the applicable Regulatory Authorities in such country during the License
Term, all applicable Patents for any Licensed Product that the Commercialization
Lead Party [***], Commercialize, such listings to include all so called “Orange
Book” listings required under the U.S. Hatch-Waxman Act or the equivalent
thereof outside of the U.S., if applicable. Prior to such listings, the Parties
will [***] to evaluate and identify all applicable Patents. Notwithstanding the
preceding sentence, the Commercialization Lead Party in a country will [***] as
to the listing of all applicable Patents for such Licensed Product, regardless
of which Party owns such Patent.

 

36

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

6.9 Third Party Payments. . Notwithstanding the foregoing, if Juno or its
Affiliates are required, pursuant to any agreement with a Third Party, to make
any payments to such Third Party based on the sales of Licensed Products by
Celgene, its Affiliates and Sublicensees under this License Agreement (a
“License Third Party Payment”) pursuant to (a) any Juno Upstream Agreement, or
(b) any Third Party License entered into between Juno and any Third Party after
the License Agreement Effective Date, then [***], provided that [***].

ARTICLE 7

UPSTREAM AGREEMENTS

7.1 Upstream Obligations. Celgene and Juno each acknowledge and agree that all
licenses granted under this License Agreement, to the extent they constitute
sublicenses under intellectual property rights owned by a Third Party and
licensed or sublicensed to Juno or Celgene under a Juno Upstream Agreement or a
Celgene Upstream Agreement, as applicable, are subject to the relevant terms and
conditions of such Juno Upstream Agreements or Celgene Upstream Agreements, as
applicable. Any exclusive licenses that are granted under this License Agreement
that constitute sublicenses under such Juno Upstream Agreements or Celgene
Upstream Agreements, as applicable, are exclusive only to the extent of the
exclusive nature of the license granted to Juno or Celgene under such Juno
Upstream Agreements or Celgene Upstream Agreements, as applicable.

ARTICLE 8

INDEMNIFICATION; INSURANCE

8.1 Indemnification by Celgene. Celgene shall indemnify, defend and hold
harmless the Juno Indemnitees, from and against any and all Damages to the
extent arising out of or relating to, directly or indirectly, any Claim based
upon:

(a) the [***] under this License Agreement;

(b) any [***] under this License Agreement; or

(c) [***], in each case, resulting from any of the foregoing activities
described in this Section 8.1(c); provided that Celgene shall have no obligation
to indemnify, defend and hold harmless the Juno Indemnitees under this Section
8.1(c) from or against any Damages arising out of or relating to, directly or
indirectly, any Claim [***]; it being understood and agreed that this Section
8.1(c) [***];

in each case, provided however that, such indemnity shall not apply to the
extent Juno has an indemnification obligation pursuant to Section 8.2 for such
Damage.

8.2 Indemnification by Juno. Juno shall indemnify, defend and hold harmless the
Celgene Indemnitees, from and against any and all Damages to the extent arising
out of or relating to, directly or indirectly, any Claim based upon:

(a) the [***] under this License Agreement;

 

37

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) any [***]; or

(c) [***], in each case, resulting from any of the foregoing activities
described in this Section 8.2(c); provided that Juno shall have no obligation to
indemnify, defend and hold harmless the Celgene Indemnitees under this Section
8.2(c) from or against any Damages arising out of or relating to, directly or
indirectly, any Claim [***].

(d) any [***], in each case, resulting from any of the foregoing activities
described in this Section 8.2(d);

in each case, provided however that, such indemnity shall not apply to the
extent Celgene has an indemnification obligation pursuant to Section 8.1 for
such Damage.

8.3 Notice of Claims. A Claim to which indemnification applies under Section 8.1
or Section 8.2 shall be referred to herein as an “Indemnification Claim.” If the
Indemnitee intends to claim indemnification under this Article 8, the Party
claiming indemnification (the “Indemnitee”) shall notify the indemnifying Party
(the “Indemnitor”) in writing, promptly upon becoming aware of an
Indemnification Claim, describing in reasonable detail the facts giving rise to
the Indemnification Claim; provided, that an Indemnification Claim in respect of
any action at law or suit in equity by or against a Third Party as to which
indemnification shall be sought shall be given promptly after the action or suit
is commenced (provided that the Indemnitee is aware of such commencement); and
provided further, that the failure by an Indemnitee to give such notice shall
not relieve the Indemnitor of its indemnification obligation under this License
Agreement except and only to the extent that the Indemnitor is actually
prejudiced as a result of such failure to give notice.

8.4 Indemnification Procedures. If an Indemnitee receives written notice of a
Claim that the Indemnitee believes may result in a claim for indemnification
under this Article 8, such Indemnitee shall deliver an Indemnification Claim to
the Indemnitor in accordance with the provisions of Section 8.3. If the [***],
then the Indemnitor shall have the right to assume and control the defense of
the Claim, at its own expense with counsel selected by it and reasonably
acceptable to the Indemnitee, by delivering written notice of its assumption of
such defense to the Indemnitee within [***] of its receipt of notice of such
Claim from the Indemnitor (but the Indemnitor shall in any event have the right
to assume and control the defense of a Claim [***], whichever is first);
provided, however, that the Indemnitee shall have the right to retain its own
counsel, with the reasonable fees and expenses to be paid by the Indemnitor, if
(a) representation of the Indemnitee by the counsel retained by the Indemnitor
would be inappropriate due to actual or potential conflict of interests between
such Indemnitee and Indemnitor, (b) the Indemnitor has failed within a
reasonable time to retain counsel, (c) the Indemnitee shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnitor, or (d) [***]. If the
Indemnitor assumes and controls the defense of such Claim, the Indemnitor shall
keep the Indemnitee reasonably apprised of the status of the Claim and the
Indemnitee shall be entitled to otherwise monitor such Claim at its sole cost
and expense. If the Claim [***] against or from the Indemnitee or if the
Indemnitor does not assume the defense of the Claim as described in this Section
8.4, the Indemnitee shall be permitted to assume and control the defense of such
Claim (but shall have no obligation to do

 

38

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

so) and in such event shall be entitled to settle or compromise the
Indemnification Claims in its sole and reasonable discretion, provided that if
the Indemnitee is entitled to assume the defense of the Claim pursuant to this
Section 8.4 solely because the Claim [***] against or from the Indemnitee, then
the Indemnitee shall not settle or compromise such Indemnification Claims in any
manner that involves [***] without the prior written consent of the Indemnitor,
which consent the Indemnitor shall not unreasonably withhold, condition or
delay. If the Indemnitor has assumed and controls the defense of the Claim in
accordance with this Section 8.4, (i) the Indemnitee shall not settle or
compromise the Indemnification Claim without the prior written consent of the
Indemnitor, such consent not to be unreasonably withheld, conditioned or delayed
and (ii) the Indemnitor shall not settle or compromise the Indemnification Claim
in any manner that would result in the payment of amounts by the Indemnitee,
impose any other obligation on the Indemnitee or otherwise have an adverse
effect on the Indemnitee’s rights or interests (including any rights under this
License Agreement or the Equity Purchase Agreement or the scope or
enforceability of any Patents or Know-How licensed by one Party to another Party
pursuant to this License Agreement or any other Development & Commercialization
Agreement, or the Master Collaboration Agreement), without the prior written
consent of the Indemnitee. In each case, the Party that is not controlling the
defense of any Claim shall reasonably cooperate with the Party that is
controlling the defense of such Claim, at the non-controlling Party’s expense
and shall make available to the controlling Party all pertinent information
under the control of the non-controlling Party, which information shall be
subject to Article 8 of the Master Collaboration Agreement. Each Party shall use
Commercially Reasonable Efforts to avoid production of Confidential Information
of the other Party (consistent with applicable Law and rules of procedure), and
to cause all communications among employees, counsel and other representatives
of such Party in connection with activities under this Section 8.4 to be made so
as to preserve any applicable attorney-client or work-product privileges.

8.5 LIMITATION OF LIABILITY. EXCEPT (A) FOR A BREACH OF [***] OR (B) FOR CLAIMS
THAT ARE SUBJECT TO INDEMNIFICATION UNDER THIS ARTICLE 8 OR (C) FOR DAMAGES DUE
TO THE [***] OF THE LIABLE PARTY, NEITHER JUNO NOR CELGENE, NOR ANY OF THEIR
RESPECTIVE AFFILIATES WILL BE LIABLE TO THE OTHER PARTY TO THIS LICENSE
AGREEMENT OR ITS AFFILIATES FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL
OR PUNITIVE OR EXEMPLARY DAMAGES OR LOST PROFITS OR LOST DATA, WHETHER LIABILITY
IS ASSERTED IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT PRODUCT
LIABILITY), INDEMNITY OR CONTRIBUTION, AND IRRESPECTIVE OF WHETHER THAT PARTY OR
ANY REPRESENTATIVE OF THAT PARTY HAS BEEN ADVISED OF, OR OTHERWISE MIGHT HAVE
ANTICIPATED THE POSSIBILITY OF, ANY SUCH LOSS OR DAMAGE.

 

39

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ARTICLE 9

LICENSE TERM AND TERMINATION

9.1 License Term; Expiration.

9.1.1 License Term. This License Agreement shall become effective on the License
Agreement Effective Date and, unless earlier terminated pursuant to this Article
10, shall remain in effect until it expires (the “License Term”):

(a) on a Licensed Product-by-Licensed Product and country-by-country basis, this
License Agreement shall expire on the date of the expiration of all applicable
Licensed Product Royalty Terms with respect to such Licensed Product in such
country;

(b) on a Licensed Diagnostic Product-by-Licensed Diagnostic Product and country
by country basis, this License Agreement shall expire on the date of the
expiration of all applicable Licensed Diagnostic Product Royalty Terms with
respect to such Licensed Diagnostic Product in such country; and

(c) in its entirety upon the expiration of all applicable Licensed Product
Royalty Terms and Licensed Diagnostic Product Royalty Terms under this License
Agreement with respect to all Licensed Products and all Licensed Diagnostic
Products in all countries in the ROW Territory.

9.1.2 Effect of Expiration. After the expiration of the License Term pursuant to
Section 9.1.1 above, the following terms shall apply:

(a) Licenses after Expiration for Licensed Product or Licensed Diagnostic
Product. After expiration of the License Term (but not after early termination)
with respect to any Licensed Product or Licensed Diagnostic Product in a country
in the Territory pursuant to Section 9.1.1(a), (i) Celgene shall have a
fully-paid, royalty-free, irrevocable, non-terminable, worldwide right and
license, with the right to grant sublicenses [***], under the [***] to Research,
develop, manufacture, have manufactured, use, offer for sale, sell, import and
otherwise commercialize such Licensed Product or Licensed Diagnostic Products,
as applicable, in the Field in such country in the ROW Territory, for [***], and
(ii) Juno shall have a fully-paid, royalty-free, irrevocable, non-terminable,
worldwide right and license, with the right to grant sublicenses [***], under
the [***], to Research, develop, manufacture, have manufactured, use, offer for
sale, sell, import and otherwise commercialize such Licensed Product or Licensed
Diagnostic Products, as applicable, in the Field in such country outside the ROW
Territory. Such licenses shall be exclusive with respect to the Patents and
Know-How that were subject to an exclusive license granted to the relevant Party
pursuant to Section 6.1.1 or 6.1.2, and otherwise shall be non-exclusive.

(b) Licenses after Expiration of License Agreement. After expiration of the
License Term (but not after early termination) with respect to this License
Agreement in its entirety pursuant to Section 9.1.1(c), (i) Celgene shall have a
fully-paid, royalty-free, irrevocable, non-terminable, worldwide right and
license, with the right to grant sublicenses [***], under the [***] to develop,
manufacture, have manufactured, use, offer for sale, sell, import and otherwise
commercialize Licensed Products and Licensed Diagnostic Products in the Field in
the ROW Territory, for so long as it continues to do so, and (ii) Juno shall
have a fully-paid, royalty-free, irrevocable, non-terminable, worldwide right
and license, with the right to grant sublicenses [***], under the [***], to
develop, manufacture, have manufactured, use, offer

 

40

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

for sale, sell, import and otherwise commercialize Licensed Products and
Licensed Diagnostic Products in the Field outside the ROW Territory. Such
licenses shall be exclusive with respect to the Patents and Know-How that were
subject to an exclusive license granted to the relevant Party pursuant to
Section 6.1.1 or 6.1.2, and otherwise shall be non-exclusive.

9.2 Termination Without Cause.

9.2.1 Termination by Celgene for Convenience. At any time during the License
Term, Celgene shall have the right, at its sole discretion, to terminate this
License Agreement in its entirety, upon [***] prior written notice to Juno
hereunder; it being understood and agreed that Celgene shall be entitled to
terminate upon [***] written notice at any time it reasonably determines that
such termination is necessary to comply with any Antitrust Law.

9.2.2 Termination by Celgene for [***]. Celgene shall have the right to
terminate this License Agreement immediately on a Licensed Candidate-by-Licensed
Candidate basis upon written notice to Juno based on [***]. Upon such
termination for Safety Reasons, subject to the terms and conditions of this
License Agreement, Celgene shall be responsible, at its expense, for the
wind-down, if any, of any Development of the applicable Licensed Candidate, and
corresponding Licensed Product (including any Clinical Trials for the applicable
Licensed Candidate or Licensed Product being conducted by or on behalf of
Celgene) and any Commercialization activities for the applicable Licensed
Candidate or Licensed Product for which it is the Lead Party or for which it is
performing other Development and/or Commercialization activities. Such
termination shall become effective upon the date that the Parties agree in
writing that such wind-down is complete. Upon such termination for [***], all
licenses granted by Juno to Celgene under this License Agreement shall terminate
solely with respect to the applicable Licensed Candidate or Licensed
Product. For purposes of this License Agreement, “[***]” means that [***],
determines that Development of Licensed Candidates and/or Licensed Products
should be discontinued [***] to Develop or Commercialize or to continue to
Develop or Commercialize it. If this License Agreement is terminated pursuant to
this Section 9.2.2, then subject to applicable data privacy laws, and on Juno’s
request, Celgene shall provide Juno with [***], to the extent not previously
provided to Juno, solely for the purposes of [***]. Upon Juno’s [***], Section
9.8 shall apply except for Section 9.8.2(c) and 9.8.2(h).

9.3 Termination for Breach.

9.3.1 Termination by Either Party for Breach. Subject to certain variations set
forth in Section 9.3.2 with respect to a material breach by Celgene of its
obligation to use Commercially Reasonable Efforts pursuant to Section 2.2.1,
this License Agreement and the rights granted herein may be terminated by either
Party for the material breach by the other Party of this License Agreement
[***], provided, that if the breaching Party has not cured such breach within
[***] (or [***], in the case of Celgene’s payment obligations under this License
Agreement, or the time period provided in Section 9.3.2 with respect to a
material breach by Celgene of its obligation to use Commercially Reasonable
Efforts) (the “Cure Period”) after the date of written notice to the breaching
Party of such breach, which notice shall describe such breach in reasonable
detail and shall state the non-breaching Party’s intention to terminate this

 

41

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

License Agreement pursuant to this Section 9.3.1. Notwithstanding the preceding
sentence, the Cure Period for any allegation made in good faith as to a material
breach under this License Agreement will run from [***].

9.3.2 Any such termination of this License Agreement under this Section 9.3
shall become effective at the end of the Cure Period, unless the breaching Party
has cured any such breach or default prior to the expiration of such Cure
Period, or, if such breach is not susceptible to cure within the Cure Period,
then, the non-breaching Party’s right of termination shall be [***]. The Parties
understand and agree that [***] for purposes of determining [***].

9.3.3 Additional Procedures for Termination by Juno for Failure of Celgene to
Use Commercially Reasonable Efforts. If Juno wishes to exercise its right to
terminate this License Agreement pursuant to Section 9.3.1 for Celgene’s
material breach of its obligations to use Commercially Reasonable Efforts as set
forth in Section 2.2.1, it shall provide to Celgene a written notice of its
intent to exercise such right, which notice shall be labelled as a “notice of
material breach for failure to use Commercially Reasonable Efforts,” and shall
state the reasons and justification for such termination and [***]. For any such
notice of breach by Juno, the Cure Period shall be [***], and shall become
effective in accordance with Section 9.3.2.

9.3.4 Disagreement as to Material Breach. If the Parties reasonably and in good
faith disagree as to whether there has been a material breach pursuant to either
Section 9.3.1 or 9.3.2, the Party that disputes that there has been a material
breach may contest the allegation by referring such matter, within [***] for
resolution to the Executive Officers, who shall meet promptly to discuss the
matter, and determine, within [***], whether or not a material breach has
occurred pursuant to Section 9.3.1 or 9.3.2, as applicable. If the Executive
Officers are unable to resolve a dispute within such [***] period after it is
referred to them, the matter will be resolved as provided in Section 12.7 of the
Master Collaboration Agreement.

9.4 Termination for Patent Challenges.

9.4.1 Termination by Celgene for Patent Challenge. Celgene shall have the right
to terminate this License Agreement upon written notice if Juno or any of its
Affiliates (as defined in Section 1.2(a) of the Master Collaboration Agreement)
challenges the validity, scope or enforceability, or otherwise opposes any
Patent included in the [***] that is licensed to Juno under this License
Agreement (other than as [***] be necessary or reasonably required to assert a
cross-claim or a counter-claim or to respond to a court request or order or
administrative law, request or order); it being understood and agreed that
Celgene’s right to terminate this License Agreement under this Section 9.4 shall
not apply to any Affiliate of Juno (as defined in Section 1.2(a) of the Master
Collaboration Agreement) that first becomes such an Affiliate as a result of or
after the effective date of a Business Combination involving Juno, where such
new Affiliate was undertaking any of the activities described in the foregoing
clause prior to such Business Combination; provided that Celgene’s right to
terminate this License Agreement under this Section 9.4 shall apply to such new
Affiliate if Juno is the acquiror in such Business Combination and such new
Affiliate does not terminate or otherwise cease such challenge or opposition
within [***] after the effective date of such Business Combination. If a
Sublicensee of Juno challenges the validity, scope or enforceability of or
otherwise opposes any Patent [***]

 

42

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

under which such Sublicensee is sublicensed, then Juno shall, [***], terminate
such sublicense. For the avoidance of doubt, an action by Juno or any Affiliate
(as defined in Section 1.2(a) of the Master Collaboration Agreement) in
accordance with Article 7 of the Master Collaboration Agreement to amend claims
within a pending patent application of Celgene during the course of Juno’s
Prosecution and Maintenance of such pending patent application or in defense of
a Third Party proceeding, or to make a negative determination of patentability
of claims of a patent application of Celgene or to abandon a patent application
of Celgene during the course of Juno’s Prosecution and Maintenance of such
pending patent application, shall not constitute a challenge under this
Section 9.4.

9.4.2 Juno shall have the right to terminate this License Agreement upon written
notice if Celgene or any Affiliate (as defined in Section 1.2(a) of the Master
Collaboration Agreement) challenges the validity, scope or enforceability, or
otherwise opposes any Patent included in the [***] that is licensed to Celgene
under this License Agreement (other than as may be necessary or reasonably
required to assert a cross-claim or a counter-claim or to respond to a court
request or order or administrative law, request or order); it being understood
and agreed that Juno’s right to terminate this License Agreement under this
Section 9.4 shall not apply to any Affiliate of Celgene (as defined in Section
1.2(a) of the Master Collaboration Agreement) that first becomes such an
Affiliate as a result of or after the effective date of a Business Combination
involving Celgene, where such new Affiliate was undertaking any of the
activities described in the foregoing clause prior to such Business Combination;
provided that Juno’s right to terminate this License Agreement under this
Section 9.4 shall apply to such new Affiliate if Celgene is the acquiror in such
Business Combination and such new Affiliate does not terminate or otherwise
cease such challenge or opposition within [***] after the effective date of such
Business Combination. If a Sublicensee of Celgene challenges the validity, scope
or enforceability of or otherwise opposes any Patent included in the [***] under
which such Sublicensee is sublicensed, then Celgene shall, upon [***], terminate
such sublicense. For the avoidance of doubt, an action by Celgene or any
Affiliate (as defined in Section 1.2(a) of the Master Collaboration Agreement)
in accordance with Article 6 to amend claims within a pending patent application
of Juno during the course of Celgene’s Prosecution and Maintenance of such
pending patent application or in defense of a Third Party proceeding, or to make
a negative determination of patentability of claims of a patent application of
Juno or to abandon a patent application of Juno during the course of Celgene’s
Prosecution and Maintenance of such pending patent application, shall not
constitute a challenge under this Section 9.4.

9.5 Termination for Bankruptcy. If either Party makes a general assignment for
the benefit of creditors, appoints or suffers appointment of a receiver or
trustee over all or substantially all of its property, files a petition under
any bankruptcy or insolvency act or has any such petition filed against it which
is not dismissed, discharged, bonded or stayed within [***] after the filing
thereof, the other Party may terminate this License Agreement in its entirety,
effective immediately upon written notice to such Party. In connection
therewith, the provisions of Section 6.1.6 shall apply.

9.6 Termination for Breach of Standstill. Juno may terminate this License
Agreement immediately upon written notice to Celgene, in the event that Juno
exercises its right to terminate this License Agreement under Section 2.2 of the
Voting and Standstill Agreement (as defined in the Master Collaboration
Agreement) resulting in the termination of the Voting and Standstill Agreement.

 

43

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

9.7 Effects of Expiration or Termination.

9.7.1 License Upon Expiration. Upon expiration (but not upon earlier
termination) of this License Agreement, the license granted to Celgene in
Section 6.1.1 shall automatically convert to the applicable license set forth in
Section 9.1.2, and the license granted to Juno in Section 6.1.2 shall
automatically convert to the applicable license set forth in Section 9.1.2.

9.7.2 Termination by Celgene Pursuant to Section 9.2, or by Juno Pursuant to
Section 9.3, 9.4, 9.5 or 9.6. In the event this License Agreement is terminated
by Celgene pursuant to Section 9.2 or by Juno pursuant to Section 9.3, 9.4, 9.5
or 9.6, then notwithstanding anything contained in this License Agreement to the
contrary, upon the effective date of such termination:

(a) License Termination. All licenses granted to Celgene under this License
Agreement shall terminate in their entirety, Celgene shall cease any and all
Development, and Commercialization Activities with respect to all Licensed
Candidates, Licensed Products and Licensed Diagnostic Products, and all rights
in such Licensed Candidates, Licensed Products and Licensed Diagnostic Products
granted by Juno to Celgene shall revert to Juno pursuant to Section 9.8;

(b) Return of Confidential Information. Each Party shall return or destroy all
Confidential Information of the other Party pursuant to Article 8 of the Master
Collaboration Agreement, unless such information is practiced by the receiving
Party pursuant to licenses retained after any such termination under this
License Agreement, another Development & Commercialization Agreement or the
Master Collaboration Agreement; and

(c) Survival of License. The licenses granted in Sections 6.1.2 shall
automatically convert to the applicable license set forth in Section 9.8.

(d) Ongoing Activities. If Celgene had exercised its right to participate in
Commercialization Activities in the North America Territory pursuant to Section
3.3.2, and if Celgene is engaged in such activities at the time the termination
of this License Agreement becomes effective, [***] will have the right
[***]. [***] shall exercise the foregoing right by providing written notice to
[***] thereof prior to the date that is [***] after the effective date of such
termination, stating that [***]. Celgene shall [***].

9.7.3 Termination by Celgene Pursuant to Section 9.3, 9.4 or 9.5. In the event
this License Agreement is terminated by Celgene pursuant to Section 9.3, 9.4 or
9.5, then (a) subject to Section 9.10, all rights and obligations of the Parties
under this License Agreement shall terminate, except (i) the licenses granted in
Sections 6.1.1 and 6.1.2, (ii) Celgene’s payment obligations set forth in
Article 5, and (iii) Section 9.10, shall, in each of cases (i) through (iii),
survive such termination, (b) each Party shall return or destroy any
Confidential Information of the other Party pursuant to Article 8 of the Master
Collaboration Agreement that is not necessary

 

44

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

to practice any licenses retained by either Party following such termination
under this License Agreement, another Development & Commercialization Agreement
or the Master Collaboration Agreement, and (c) [***], unless such termination of
this License Agreement is [***].

9.8 Juno Reversion Products.

9.8.1 Reversion. If this License Agreement terminates, except for any
termination by Celgene pursuant to Section 9.3, 9.4 or 9.5, then all Licensed
Candidates, Licensed Products and/or Licensed Diagnostic Products shall be
deemed “Juno Reversion Products”. Celgene shall grant and hereby grants to Juno
a non-exclusive, royalty-free, non-assignable (except as provided in Section
10.4) license, with the right to grant sublicenses [***], under [***] (a) [***],
(b) [***], and (c) [***], in each case of (a) through (c), solely to Research,
Develop, Manufacture, use, import, offer for sale, sell, and Commercialize Juno
Reversion Products in the Territory in the Field.

9.8.2 Effects of Reversion. With respect to each Licensed Candidate, Licensed
Product and Licensed Diagnostic Product that becomes a Juno Reversion Product:

(a) Celgene shall return to Juno within a reasonable time, at no cost to Juno,
all Know-How within the Juno Licensed IP transferred by Juno to Celgene with
respect to each such Juno Reversion Product;

(b) Except to the extent not permitted pursuant to any agreements between
Celgene and a Third Party, Celgene shall provide to Juno, within a reasonable
time, at Juno’s request, subject to Juno’s [***] pertaining to the applicable
Juno Reversion Products [***] such Juno Reversion Products, including copies of
(i) [***] Juno Reversion Products, and (ii) materials and documents relating to
[***] Juno Reversion Products throughout the ROW Territory and/or the North
America Territory (if applicable). For clarity, Juno shall have the right to use
the foregoing [***] information, materials and data [***] of Juno Reversion
Products or exercise of its rights under Section 6.1.2;

(c) Celgene shall provide [***] with Juno Reversion Products in the ROW
Territory prior to reversion of such Juno Reversion Products to Juno, at Juno’s
request [***];

(d) Celgene shall transfer within a reasonable time to Juno, at Juno’s request
and at Juno’s expense, any and all Regulatory Filings pertaining to the
applicable Juno Reversion Products in the ROW Territory in its possession or
Control;

(e) with respect to any Licensed Candidate or Licensed Product that becomes a
Juno Reversion Product as a result of termination of this License Agreement at a
time during which Celgene is conducting a Clinical Trial for such Licensed
Candidate or Licensed Product, Celgene will, as directed by Juno, [***], if such
termination is pursuant to Sections 9.3, 9.4, 9.5 or 9.6 (in each case by Juno),
and otherwise [***];

(f) Celgene shall otherwise cooperate reasonably with Juno to provide a transfer
of the materials described in Sections 9.8.2(a) through (e), such transfer to be
completed within [***] after the Parties have identified the Know-How and
Regulatory Filings to be transferred;

 

45

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(g) As and to the extent a Third Party is manufacturing such Juno Reversion
Product for Celgene, or for supply to Juno by Celgene, Celgene shall [***], to
assist in [***]. If, at any time during the License Term, Celgene or an
Affiliate of Celgene begins manufacturing any Licensed Candidate or Licensed
Product, the Parties shall [***] of such Licensed Candidate or Licensed Product
from Celgene or such Affiliate to Juno or Juno’s designee in the event such
Licensed Candidate or Licensed Product becomes a Juno Reversion Product, which
shall include [***]. Additionally, upon any Licensed Candidate or Licensed
Product becoming a Juno Reversion Product, at Juno’s request, Celgene shall
[***], for a price equal to [***];

(h) To the extent that Celgene owns any trademark(s) and/or domain names that
[***] a Juno Reversion Product that [***] for the Commercialization of a Juno
Reversion Product (as [***], but not including any marks that include, in whole
or part, any corporate name or logo of Celgene), Juno shall have the right to
[***]. Juno shall exercise such right by written notice to Celgene within [***]
after such Licensed Candidate or Licensed Product becomes a Juno Reversion
Product. The Parties shall [***] to Juno for up to [***] after Celgene receives
any such written notice from Juno; and

(i) If Celgene has obtained a Third Party License with respect to such Juno
Reversion Product and Juno is a sublicensee under such Third Party License, then
[***] such Third Party License to the extent due with respect to the [***].

9.9 Survival of Sublicensees. Juno’s right to grant sublicenses under the
licenses granted in Section 9.8 shall survive any termination of this License
Agreement. With the exception of the foregoing, termination of this License
Agreement shall be construed as a termination of any sublicense granted by
either Party to any Sublicensee hereunder, provided however that such
Sublicensee shall have the right to request that such Party grants to such
Sublicensee a direct license and such Party shall not unreasonably withhold its
consent to any such request.

9.10 Surviving Provisions.

9.10.1 Accrued Rights; Remedies. Termination, relinquishment or expiration of
this License Agreement for any reason shall be without prejudice to any rights
that shall have accrued to the benefit of any Party prior to such termination,
relinquishment or expiration, including the payment obligations under Article 5
hereof, and any and all damages or remedies (whether in law or in equity)
arising from any breach hereunder. Such termination, relinquishment or
expiration shall not relieve any Party from obligations which are expressly
indicated to survive termination of this License Agreement. Except as otherwise
expressly set forth in this License Agreement, the termination provisions of
this Article 10 are in addition to any other relief and remedies available to
either Party under this License Agreement and at applicable Law.

 

46

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

9.10.2 Survival. Notwithstanding any provision herein to the contrary, any
rights or obligations otherwise accrued hereunder (including any accrued payment
obligations) shall survive the expiration or termination of this License
Agreement. Further, the rights and obligations of the Parties set forth in the
following Sections, Articles and Exhibits shall survive the expiration or
termination of this License Agreement, in addition to those other terms and
conditions that are expressly stated to survive termination or expiration of
this License Agreement: (a) Sections 2.3.3(b), 2.3.7(b), 2.5 (as to activities
conducted during the License Term and activities conducted by a Party following
termination, where such Party retains rights and licenses pursuant to Section
9.7.3 (as to Celgene) or Section 9.8 (as to Juno)), 2.6.1 (as to License
Materials transferred during the License Term), 2.6.2 (to the extent that the
License Materials Receiving Party retains a license to use such License
Materials following termination), 2.6.3 (as to License Materials transferred
during the License Term), 2.7, 5.6.1, 6.1.3 (to the extent applicable), 6.1.4,
6.1.5, 6.1.6, 6.2, 6.5 (to the extent a Party retains rights or licenses after
termination under [***], except that for Section 6.5.9 shall apply only if
[***]), 6.7, 6.8, 6.9 (last sentence, to the extent a party retains rights or
license after termination), Article 7 (to the extent applicable to claims
arising either during the License Term, or in the course of a Party’s exercise
of its rights and licenses pursuant to Section 9.7.3 ([***]) or Section 9.8 (for
Juno) after termination), Article 8 (to the extent applicable to claims arising
either during the License Term, or in the course of a Party’s exercise of its
rights and licenses pursuant to Section 9.7.3 (for Celgene) or Section 9.8 (for
Juno) after termination), Sections 9.1.2, 9.7, 9.8, 9.9, 9.10, 9.11, Article 10,
Exhibit A and Exhibit B; and (b) additionally, if Section 9.7.3 applies,
Sections 2.3.2 (first sentence), 2.3.6(a), 3.1 (except that the rights under
Sections 3.2 and 3.3 referenced in Section 3.1 shall not survive), Article 5,
6.1.1, 6.1.2, 6.6 ([***]), 6.10 (solely with respect to [***], on the same basis
as during the License Term), and Exhibit C, and (c) additionally, if Section
9.1.2 applies, Sections 2.3.2 (first sentence), 2.3.6, 3.1 (except that the
rights under Sections 3.2 and 3.3 referenced in Section 3.1 shall not survive);
provided that such survival shall be limited to any specific time periods set
forth in such Articles and Sections. Upon expiration of this License Agreement
pursuant to Section 9.1.1, each Party shall return or destroy all Confidential
Information of the other Party pursuant to Article 8 of the Master Collaboration
Agreement, unless such information is practiced by the receiving Party pursuant
to licenses retained after any such expiration under this License Agreement,
another Development & Commercialization Agreement or the Master Collaboration
Agreement.

9.11 Relationship to Other Agreements. Termination of this License Agreement
shall not affect in any way the terms or provisions of the Master Collaboration
Agreement, any other then-existing executed Development & Commercialization
Agreement or the Equity Purchase Agreement.

ARTICLE 10

MISCELLANEOUS

10.1 Confidentiality; Publicity.

10.1.1 Confidentiality. The confidentiality, non-disclosure and non-use
obligations set forth in Article 8 of the Master Collaboration Agreement,
including each Party’s rights and obligations with respect to publicity and
publications set forth in Sections 8.6 and 8.7.2 of the Master Collaboration
Agreement, shall apply to the Parties’ performance of all activities under this
License Agreement.

 

47

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

10.1.2 Press Release. Upon or following the License Agreement Effective Date,
the Parties may issue the form of press release agreed by the Parties pursuant
to Section 8.6 of the Master Collaboration Agreement and attached hereto as
Exhibit D. In all other cases, the issuance of any press release or other public
statement by either Party or their respective Affiliates disclosing any
information relating to this License Agreement, the activities hereunder, or the
transactions contemplated hereby shall be subject to Section 8.6 of the Master
Collaboration Agreement.

10.2 Disclaimer of Warranties. Except as otherwise expressly set forth in this
License Agreement or the Master Collaboration Agreement, NEITHER PARTY MAKES ANY
REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY THAT ANY PATENTS ARE VALID OR ENFORCEABLE, AND EXPRESSLY
DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT. Without
limiting the generality of the foregoing, each Party disclaims any warranties
with regards to: (a) the success of any study or test, including the Licensed
Program, commenced under this License Agreement; (b) the safety or usefulness
for any purpose of the technology or materials, including any Licensed
Candidate, Licensed Product or Licensed Diagnostic Product, it provides or
discovers under this License Agreement; or (c) the validity, enforceability, or
non-infringement of any intellectual property rights or technology it provides
or licenses to the other Party under this License Agreement.

10.3 Applicability of Terms of Master Collaboration Agreement. In addition to
those provisions of the Master Collaboration Agreement that are expressly stated
in this License Agreement to apply to the Parties activities hereunder, Sections
12.1, 12.2, 12.3, 12.5, 12.6, 12.7, 12.8, 12.9, 12.11, 12.12, 12.13 12.14 and
12.15 of the Master Collaboration Agreement shall apply in full to the Party’s
performance of all activities under this License Agreement. References to
“Agreement” in such sections shall refer to this License Agreement.

10.4 Assignment.

10.4.1 Generally. This License Agreement may not be assigned by any Party, nor
may any Party delegate its obligations or otherwise transfer licenses or other
rights created by this License Agreement, except as expressly permitted
hereunder without the prior written consent of the other Party, which consent
will not be unreasonably withheld, delayed or conditioned.

10.4.2 Celgene. Notwithstanding the limitations in Section 10.4.1, Celgene Corp.
and Celgene Switzerland may assign this License Agreement, or any rights or
obligations hereunder in whole or in part, to (a) one or more Affiliates solely
as provided in this Section 10.4.2 or (b) its successor in interest in
connection with the merger, consolidation, or sale of all or substantially all
of its assets or that portion of its business pertaining to the subject matter
of

 

48



--------------------------------------------------------------------------------

this License Agreement; provided however that, except in the case where Celgene
Corp., or Celgene Switzerland, as applicable, [***], (i) Celgene Corp. or
Celgene Switzerland, as applicable, provides Juno with at least [***] advance
written notice of any such assignment(s), (ii) prior to such assignment(s),
Celgene Corp. or Celgene Switzerland, as applicable, agrees in a written
agreement delivered to Juno (and upon which Juno may rely) to remain fully
liable for the performance of its obligations under this License Agreement by
its assignee(s), and (iii) prior to such assignment(s), the assignee(s) agree in
a written agreement delivered to Juno (and upon which Juno may rely) to assume
performance of all such assigned obligations. If Celgene Corp. or Celgene
Switzerland, as applicable, wishes to assign [***], Celgene Corp. or Celgene
Switzerland, as applicable, will be permitted to do so conditioned on such
[***].

10.4.3 Juno. Notwithstanding the limitations in Section 10.4.1, Juno may assign
this License Agreement, or any rights or obligations hereunder in whole or in
part, to (a) one or more Affiliates solely as provided in this Section 10.4.3 or
(b) its successor in connection with the merger, consolidation, or sale of all
or substantially all of its assets or that portion of its business pertaining to
the subject matter of this License Agreement; provided however that, except in
the case where Juno [***], (i) Juno provides Celgene with at least [***] advance
written notice of any such assignment(s), (ii) prior to such assignment(s), Juno
agrees in a written agreement delivered to Celgene (and upon which Celgene may
rely) to remain fully liable for the performance of its obligations under this
License Agreement by its assignee(s), (iii) prior to such assignment(s), the
assignee(s) agree in a written agreement delivered to Celgene (and upon which
Celgene may rely) to assume performance of all such assigned obligations, (iv)
in the case of any assignment(s) by Juno, all [***], and (v) all of the matters
referred to in clauses (i), (ii), (iii) and (iv), as applicable, will be set
forth in documentation [***] prior to any such assignment(s) [***] and in all
cases will provide [***]. If Juno wishes to assign [***], it will be permitted
to do so conditioned on [***].

10.4.4 All Other Assignments Null and Void. The terms of this License Agreement
will be binding upon and will inure to the benefit of the successors, heirs,
administrators and permitted assigns of the Parties. Any purported assignment in
violation of this Section 10.4 will be null and void ab initio. 

10.4.5 Business Combinations. Notwithstanding anything to the contrary in this
License Agreement, with respect to any intellectual property rights controlled
by the acquiring party or its Affiliates (if other than one of the Parties to
this License Agreement) involved in any Business Combination of either Party,
such intellectual property rights shall not be included in the technology and
intellectual property rights licensed to the other Party hereunder to the extent
held by such acquirer or its Affiliate (other than the relevant Party to this
License Agreement) prior to such transaction, or to the extent such technology
is developed outside the scope of activities conducted with respect to the
Collaboration, Licensed Program, Licensed Candidates, Licensed Products or
related Licensed Diagnostic Products. The Juno Licensed IP and the [***] shall
exclude any intellectual property [***] by a permitted assignee or successor and
not developed in connection with the Collaboration, Licensed Program, Licensed
Candidates, or Licensed Products, or related Licensed Diagnostic Products,
Researched, Developed or Commercialized pursuant to this License Agreement, any
other Development & Commercialization Agreement or the Master Collaboration
Agreement.

 

49

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

10.5 Entire Agreement. This License Agreement, together with the attached
Exhibits and Schedules, and the Master Collaboration Agreement, including its
Exhibits and Schedules, contains the entire agreement by the Parties with
respect to the subject matter hereof and supersedes any prior express or implied
agreements, understandings and representations, either oral or written, which
may have related to the subject matter hereof in any way, and any and all term
sheets relating to the transactions contemplated by this License Agreement and
exchanged between the Parties prior to the License Agreement Effective Date.

[Signature Page Follows]

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
caused this LICENSE AGREEMENT to be executed by their respective duly authorized
officers as of the License Agreement Effective Date.

 

JUNO THERAPEUTICS, INC.      CELGENE CORPORATION By:  

/s/ Hans Bishop

     By:  

/s/ Robert Hershberg

Name:  

Hans Bishop

     Name:  

Robert Hershberg

Title:  

President & CEO

     Title:  

Chief Scientific Officer

       CELGENE SWITZERLAND LLC        By:  

/s/ Kevin Mello

       Name:  

Kevin Mello

       Title:  

Manager

[Signature page to License Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Licensed Program

The Program that is the subject of this License Agreement (the “Licensed
Program”) is:

x  the CD19 Program

¨  the CD22 Program

¨  an Other Juno Program [List which]:                     

 

A - 1



--------------------------------------------------------------------------------

EXHIBIT B

Licensed Target, Licensed Candidates and [***]

If the Licensed Program is:

x  the CD19 Program, then:

 

  A. the “Licensed Target” is: CD19.

 

  B. the “Licensed Candidates” are: (i) JCAR015, (ii) JCAR014, (iii) JCAR017,
(iv) JCAR021, and (v) each [***] within a [***] for the Licensed Target and that
is [***] either Party or any of its Affiliates prior to or after the License
Agreement Effective Date [***]. For clarity, and as set forth in Section 1.109
of the Master Collaboration Agreement, Licensed Candidates also include [***],
and which may be [***].

 

  C. the [***] are: [***].

¨  the CD22 Program, then:

 

  A. the “Licensed Target” is: CD22.

 

  B. the “Licensed Candidates” are: (i) JCAR018 and (ii) each [***] that is
included in the [***] for the Licensed Target and is [***] either Party or any
of its Affiliates prior to or after the License Agreement Effective Date until
[***]. For clarity, and as set forth in Section 1.109 of the Master
Collaboration Agreement, Licensed Candidates also include [***], and which may
be [***].

 

  C. the [***] are: [List]

¨   an Other Juno Program (including any [***] Program included within this
License Agreement pursuant to Section 2.9). [List which]:                     ,
then:

 

  A. the “Licensed Target” is [                    ]

 

  B. the “Licensed Candidates” are each [***] included in the [***] for the
Licensed Target that is [***] that is included in the [***] for such Licensed
Target and is [***] either Party or any of its Affiliates prior to or after the
License Agreement Effective Date until [***]. For clarity, and as set forth in
Section 1.109 of the Master Collaboration Agreement, Licensed Candidates also
include [***], and which may be [***].

 

  C. the [***] are: [List]

For clarity, for each of the foregoing Licensed Programs, in no event shall any
Target of an Excluded Program be a Licensed Target.

 

B - 1

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT C-1

Financial Terms – CD19 Program

In consideration for the rights and licenses granted to Celgene under this
License Agreement with respect to the Licensed Program (where such Licensed
Program is the CD19 Program):

 

1. Upfront Fee. Celgene shall, within [***] after delivery to Juno of the
Celgene Option Exercise Notice for the CD19 Program, pay to Juno an Option
exercise fee in an amount equal to Fifty Million U.S. Dollars ($50,000,000.00)
or [***], as set forth in Section 6.3.1 of the Master Collaboration Agreement.

 

2. Royalties for Licensed Products (and not Licensed Diagnostic Products).

(a) Subject to Paragraph 2(b), and Article 5 of this License Agreement, on a
Licensed Product-by-Licensed Product basis, Celgene shall pay Juno royalties on
License Net Sales by Celgene, its Affiliates and Sublicensees in the ROW
Territory, for the applicable Licensed Product at the royalty rates set forth
below:

 

License Net Sales in the ROW Territory of CD19 Product

(For each Licensed Product)

   Royalty
Rate On all License Net Sales of such Licensed Product in the ROW Territory by
Celgene, its Affiliates and Sublicensees    [***]

(b) Notwithstanding the foregoing, if (i) the Licensed Product [***] for which
Celgene exercised its Option pursuant to Section 3.1.5 of the Master
Collaboration Agreement after the License Agreement Effective Date, and (ii)
[***], then the royalty rate applicable to sales of such Licensed Product [***]
at the time Celgene exercised its Option pursuant to Section 3.1.5 of the Master
Collaboration Agreement.

(c) For clarity, the royalties set forth in this Paragraph 2 of this Exhibit C-1
do not apply to Licensed Diagnostic Products, which royalties are set forth
solely in Paragraph 3 of this Exhibit C-1.

 

3. Royalties for Licensed Diagnostic Products. On a Licensed Diagnostic
Product-by-Licensed Diagnostic Product basis, Celgene shall pay Juno royalties
on License Net Sales by Celgene, its Affiliates and Sublicensees in the ROW
Territory, of any Licensed Diagnostic Product sold [***] Licensed Product that
is [***] at the royalty rate set forth below; provided, that if such Licensed
Diagnostic Product is sold by Celgene, its Affiliate or Sublicensee for [***]
(as defined in the Form of Co-Development and Co-Commercialization Agreement
attached to the Master Collaboration Agreement as Exhibit B) [***], then the
royalty rate shall be [***].

 

C-1 - 1

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

License Net Sales in the ROW Territory of Licensed Diagnostic

Product (For each Licensed Product)

   Royalty
Rate On all License Net Sales of such Licensed Diagnostic Product in the ROW
Territory by Celgene, its Affiliates and Sublicensees    [***]

 

C-1 - 2

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT C-2

Financial Terms – CD22 Program

In consideration for the rights and licenses granted to Celgene under this
License Agreement with respect to the Licensed Program (where such Licensed
Program is the CD22 Program):

 

1. Upfront Fee. Celgene shall, within [***] after delivery to Juno of the
Celgene Option Exercise Notice for the CD22 Program, pay to Juno an Option
exercise fee in an amount equal to [***] or [***], as set forth in Section 6.3.2
of the Master Collaboration Agreement;

 

2. Royalties for Licensed Products (and not Licensed Diagnostic Products).

(a) Subject to Article 5 of this License Agreement, on a Licensed
Product-by-Licensed Product basis, Celgene shall pay Juno royalties on License
Net Sales by Celgene, its Affiliates and Sublicensees in the ROW Territory, for
the applicable Licensed Product at the royalty rates set forth below:

 

License Net Sales in the ROW Territory of CD22 Product

(For each Licensed Product)

   Royalty
Rate On all License Net Sales of such Licensed Product in the ROW Territory by
Celgene, its Affiliates and Sublicensees    [***]

(b) Notwithstanding the foregoing, if (i) the Licensed Product contains an [***]
that is [***] to CD22 that is included in an [***] in an [***] for which Celgene
exercised its Option pursuant to Section 3.1.5 of the Master Collaboration
Agreement after the License Agreement Effective Date, and (ii) [***], then the
royalty rate applicable to sales of such Licensed Product [***] at the time
Celgene exercised its Option pursuant to Section 3.1.5 of the Master
Collaboration Agreement.

(c) For clarity, the royalties set forth in this Paragraph 2 of this Exhibit C-2
do not apply to Licensed Diagnostic Products, which royalties are set forth
solely in Paragraph 3 of this Exhibit C-2.

 

3. Royalties for Licensed Diagnostic Products. On a Licensed Diagnostic
Product-by-Licensed Diagnostic Product basis, Celgene shall pay Juno royalties
on License Net Sales by Celgene, its Affiliates and Sublicensees in the ROW
Territory, of any Licensed Diagnostic Product sold [***] such Licensed Product
that is [***] at the royalty rate set forth below; provided, that if such
Licensed Diagnostic Product is sold by Celgene, its Affiliate or Sublicensee for
[***] (as defined in the Form of Co-Development and Co-Commercialization
Agreement attached to the Master Collaboration Agreement as Exhibit B) [***],
then the royalty rate shall be [***].

 

C-2 - 1

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

License Net Sales in the ROW Territory of Licensed Diagnostic

Product (For each Licensed Product)

   Royalty
Rate On all License Net Sales of such Licensed Diagnostic Product in the ROW
Territory by Celgene, its Affiliates and Sublicensees    [***]

 

C-2 - 2

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT C-3

Financial Terms –Other Juno Program and [***] Programs

In consideration for the rights and licenses granted to Celgene under this
License Agreement with respect to the Licensed Program where such Licensed
Program is an Other Juno Program or an [***] Program (and is not the CD19
Program or the CD22 Program):

 

1. Option Exercise and Designation Payments.

(a) If the Licensed Program is an Other Juno Program, Celgene shall pay the
Designation Payment to Celgene under Payment Structure A at the time it
exercises the Option for such Other Juno Program. Accordingly, Celgene shall
pay, within [***] following the delivery of the Option Exercise Notice for such
Other Juno Program pursuant to Section 3.1.3(a) of the Master Collaboration
Agreement, the Designation Payment in an amount calculated in accordance with
Section 6.4.2 of the Master Collaboration Agreement, pursuant to Payment
Structure A.

(b) If the Licensed Program is an [***] Program for which Celgene exercised its
Option pursuant to Section 3.1.5 of the Master Collaboration Agreement, then
Celgene shall pay, within [***] following the delivery of the [***] Option
Exercise Notice for such [***] Program pursuant to Section 3.1.3(a) of the
Master Collaboration Agreement, the Designation Payment in an amount calculated
in accordance with Section 6.4.2 of the Master Collaboration Agreement, pursuant
to Payment Structure A.

 

2. Royalties for Licensed Products (and not Licensed Diagnostic Products).

(c) Subject to Paragraph 3(b) and Article 5 of this License Agreement, on a
Licensed Product-by-Licensed Product basis, Celgene shall pay Juno royalties on
License Net Sales by Celgene, its Affiliates and Sublicensees in the ROW
Territory, for the applicable Licensed Product at the royalty rates set forth
below:

 

Data Package Submitted at which Option

Exercise by Celgene Occurred for Licensed

Program

   Royalty Rate [***]    [***] [***]    [***] [***]    [***] [***]    [***]

(d) Notwithstanding the foregoing, if (i) the Licensed Product contains [***]
pursuant to Section 3.1.5 of the Master Collaboration Agreement after the
License Agreement Effective Date, and (ii) such [***], then the royalty rate
applicable to sales of such Licensed Product in the chart above shall [***] (A)
[***] the License Agreement Effective Date, and (B) [***] at the time Celgene
exercised its Option pursuant to Section 3.1.5 of the Master Collaboration
Agreement.

 

C-3 - 1

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(e) For clarity, the royalties set forth in this Paragraph 2 of this Exhibit C-3
do not apply to Licensed Diagnostic Products, which royalties are set forth
solely in Paragraph 3 of this Exhibit C-3.

 

3. Royalties for Licensed Diagnostic Products. On a Licensed
Diagnostic Product-by-Licensed Diagnostic Product basis, Celgene shall pay Juno
royalties on License Net Sales by Celgene, its Affiliates and Sublicensees in
the ROW Territory, of any Licensed Diagnostic Product sold for use [***] such
Licensed Product that is [***] at the royalty rate set forth below; provided,
that if such Licensed Diagnostic Product is sold by Celgene, its Affiliate or
Sublicensee for [***] (as defined in the Form of Co-Development and
Co-Commercialization Agreement attached to the Master Collaboration Agreement as
Exhibit B) [***], then the royalty rate shall be [***].

 

License Net Sales in the ROW Territory of Licensed Diagnostic

Product (For each Licensed Product)

   Royalty
Rate On all License Net Sales of such Licensed Diagnostic Product in the ROW
Territory by Celgene, its Affiliates and Sublicensees    [***]

 

C-3 - 2

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT D

Press Release

Celgene and Juno Announce Celgene Exercised Option to Develop and Commercialize
CD19-directed Product Candidates

— $50 million opt-in payment for CD19 program to Juno –

SUMMIT, N.J. & SEATTLE—(BUSINESS WIRE)—Celgene Corporation (NASDAQ: CELG) and
Juno Therapeutics, Inc. (NASDAQ: JUNO) today announced that Celgene exercised
its option to develop and commercialize the Juno CD19 program outside North
America and China. With the exercise of this option, Celgene will pay Juno a fee
of $50 million and the companies will now share global development expenses for
products in the CD19 program. Celgene has commercial rights outside of North
America and China and will pay Juno a royalty at a percentage in the mid-teens
on any future net sales of therapeutic products developed through the CD19
program in Celgene’s territories. Juno retains commercialization rights in North
America and China.

Juno currently has three CD19-directed product candidates in clinical
development, including JCAR015, JCAR017, and JCAR014. JCAR015 is in a Phase II
trial for adults with relapsed or refractory (r/r) acute lymphoblastic leukemia
(ALL). JCAR017 is in two separate Phase I trials, one in pediatric patients with
r/r ALL and another in patients with r/r non-Hodgkin lymphoma (NHL). JCAR014 is
in a Phase I trial in three different indications, adult r/r/ ALL, r/r NHL, and
r/r chronic lymphocytic leukemia (CLL), as well as a trial in combination with
AstraZeneca’s investigational programmed death ligand 1 (PD-L1) immune
checkpoint inhibitor, durvalumab.

“Our CD19-directed portfolio of drug candidates has shown encouraging efficacy
and manageable toxicity in trials to date across a range of B cell malignancies,
and we are pleased that Celgene has decided to opt in to the CD19 program.
Celgene’s development and commercial expertise, particularly in hematologic
malignancies, make them our ideal partner and will accelerate our global
development capabilities for patients with ALL, CLL, and NHL,” said Hans Bishop,
Juno’s President and Chief Executive Officer. “The long-term collaboration with
Celgene is an important component of our plan to develop our engineered T cell
platform rapidly and effectively for the benefit of patients around the world,
and we are encouraged by the progress we are making together.”

“Our decision to move forward with the Juno CD19 program underscores our
commitment to the long-term collaboration with Juno and our strong desire to
deliver important new treatment options to patients with serious hematologic
malignancies,” said Robert Hershberg, M.D., Ph.D., Chief Scientific Officer for
Celgene. “CD19-based CAR T therapies hold great promise in B cell malignancies
including acute lymphoblastic leukemia, non-Hodgkin lymphoma, and chronic
lymphocytic leukemia. Further, the lessons learned from CD19 will inform
additional targets and approaches as the Celgene-Juno collaboration evolves.”

About Juno

Juno Therapeutics is building a fully integrated biopharmaceutical company
focused on re-engaging the body’s immune system to revolutionize the treatment
of cancer. Founded on the

 

D - 1



--------------------------------------------------------------------------------

vision that the use of human cells as therapeutic entities will drive one of the
next important phases in medicine, Juno is developing cell-based cancer
immunotherapies based on chimeric antigen receptor and high-affinity T cell
receptor technologies to genetically engineer T cells to recognize and kill
cancer. Juno is developing multiple cell-based product candidates to treat a
variety of B-cell malignancies as well as solid tumors. Several product
candidates have shown compelling clinical responses in clinical trials in
refractory leukemia and lymphoma conducted to date. Juno’s long-term aim is to
leverage its cell-based platform to develop new product candidates that address
a broader range of cancers and human diseases. Juno brings together innovative
technologies from some of the world’s leading research institutions, including
the Fred Hutchinson Cancer Research Center, Memorial Sloan Kettering Cancer
Center, Seattle Children’s Research Institute, and The National Cancer
Institute. Juno Therapeutics has an exclusive license to the St. Jude Children’s
Research Hospital patented technology for CD19 directed product candidates that
use 4-1BB, which was developed by Dario Campana, Chihaya Imai, and St. Jude
Children’s Research Hospital.

About Celgene

Celgene Corporation, headquartered in Summit, New Jersey, is an integrated
global biopharmaceutical company engaged primarily in the discovery, development
and commercialization of innovative therapies for the treatment of cancer and
inflammatory diseases through next-generation solutions in protein homeostasis,
immuno-oncology, epigenetics, immunology and neuro-inflammation. For more
information, please visit www.celgene.com. Follow Celgene on Social Media:
@Celgene, Pinterest, LinkedIn, FaceBook and YouTube.

Forward-Looking Statements

This press release contains forward-looking statements, which are generally
statements that are not historical facts. Forward-looking statements can be
identified by the words “expects,” “anticipates,” “believes,” “intends,”
“estimates,” “plans,” “will,” “outlook” and similar expressions. Forward-looking
statements are based on management’s current plans, estimates, assumptions and
projections, and speak only as of the date they are made. Celgene and Juno
undertake no obligation to update any forward-looking statement in light of new
information or future events, except as otherwise required by law.
Forward-looking statements involve inherent risks and uncertainties, most of
which are difficult to predict and are generally beyond the control of either
company. Actual results or outcomes may differ materially from those implied by
the forward-looking statements as a result of the impact of a number of factors,
many of which are discussed in more detail in the public reports of each company
filed with the Securities and Exchange Commission.

– end –

 

D - 2



--------------------------------------------------------------------------------

EXHIBIT E

Form of License Material Transfer Agreement

This License Material Transfer Agreement No.              (the “License Material
Transfer Agreement”) is made as of                      (the “License Material
Transfer Agreement Effective Date”), pursuant to that certain License Agreement
for the CD19 Program, entered into by Juno Therapeutics, Inc., Celgene
Corporation and Celgene Switzerland LLC, with an effective date of April [●],
2016 (the “CD19 Program License Agreement”), by and between:

Transferring Party: [Please identify transferring party]

And

License Material Receiving Party: [Please identify receiving party]

for the transfer of:

 

A. Confidential Information:

[Please identify any Confidential Information other than License Materials that
would be transferred, e.g., assay protocols. If none, state “None.”]

 

B. License Materials:

[Please identify all License Materials to be transferred by type and name, as
well as specifying the amount transferred. If none, state “None.”]

for the following Program(s):

x CD19 Program

¨ CD22 Program

¨ other Program. [List which]:                     

and for the purpose of:

[Please describe purpose and scope of use of such Confidential Information
and/or License Materials]

The Parties acknowledge and agree that the transfer of Confidential Information
and/or License Materials pursuant to this License Material Transfer Agreement
will be pursuant to and in accordance with the terms and conditions of the
Master Collaboration Agreement and this CD19 Program License Agreement. Any
capitalized terms used in this License Material Transfer Agreement that are not
defined herein have the meanings ascribed to them in the Master Collaboration
Agreement or the CD19 Program License Agreement, as applicable.

[Signature Page Follows]

 

E - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this License Material Transfer Agreement is entered into as
of the License Material Transfer Agreement Effective Date, and it is accepted
and agreed to by the Parties’ authorized representatives.

 

For the Transferring Party:   For the License Materials Receiving Party: By:  

 

  By:  

 

Name:  

 

  Name:  

 

Title:  

 

  Title:  

 

 

E - 2



--------------------------------------------------------------------------------

EXHIBIT F

Commercialization Opt-In Terms

If the Commercialization Opt-In Right is exercised by Juno pursuant to Section
3.3.1, or by Celgene pursuant to Section 3.3.2, the Party exercising such
Commercialization Opt-In Right shall have the right to participate in the
following activities relating to the Commercialization of Licensed Products (the
“Commercialization Opt-In Activities”) in the Major EU Market Countries (where
Juno is the Party exercising the Commercialization Opt-In Right), or the North
America Territory (where Celgene is the Party exercising the Commercialization
Opt-In Right, and in such case the following terms shall apply to the conduct of
the Commercialization Activities:

1.1    Commercialization Lead Party Responsibilities. Following the exercise of
the Commercialization Opt-In Right, the Commercialization Lead Party shall
remain responsible for:

(a)    the form and content of the License Commercialization Plan for
Commercialization of Licensed Products in the ROW Territory (where Celgene is
the Commercialization Lead Party) and outside the ROW Territory (where Juno is
the Commercialization Lead Party), [***], in accordance with Section 3.4.2, and
for all activities relating to the Commercialization of Licensed Product in the
Territory, except as expressly set forth in Section 1.2 of this Exhibit F below;

(b)    booking all sales of Licensed Products in the relevant territory;

(c)    execution of medical and scientific affairs and programs, including
professional symposia and other educational activities, and medical affairs
studies based upon approved protocols, including medical information support and
medical communications and publishing activities;

(d)    [***]; and

(e)    all market access activities, including wholesaler and distributor
management, local contracting and pricing, payor relations and patient support
programs, including the designation of any personnel for any of the foregoing in
the relevant territory.

1.2    Commercialization Opt-In Activities. The Party opting-in shall have the
right to participate in certain Commercialization Opt-In Activities relating to
the Licensed Product as follows:

(a)    Training; Details. The Commercialization Lead Party will, for the
countries for which it serves as Commercialization Lead Party, (i) [***] with
respect to Licensed Products, and [***] for such sales representatives therefor,
and (ii) [***]. The Party opting-in to Commercialization Opt-In Activities will
[***].

(b)    Sales Representatives; Detailing. The Parties will discuss and agree upon
the exact number of sales representatives that may be allocated to the Party
opting-in to

 

F-1

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Commercialization Opt-In Activities to promote and detail the Licensed Products
in the ROW Territory (if Juno opted in), or outside the ROW Territory (if
Celgene opted in), provided that the Party opting-in to Commercialization Opt-In
Activities will have the right to provide (i) [***], or (ii) [***]. The Party
opting-in to Commercialization Opt-In Activities will be [***]. Each Party will
be responsible for the activities of its sales representatives, including
compliance by its sales representatives with training and detailing
requirements. Notwithstanding the foregoing, the Party opting-in to
Commercialization Opt-In Activities [***] such Licensed Product in accordance
with the terms of this License Agreement and applicable Law in the relevant
countries. If the Commercialization Lead Party raises [***] with the Party
opting-in to Commercialization Opt-In Activities regarding [***], such other
Party will [***].

(c)    Promotional Materials. The sales representatives assigned to promote the
Licensed Product by the Party opting-in to Commercialization Opt-In Activities
will utilize only promotional materials that have been approved by the
Commercialization Lead Party and in accordance with the License
Commercialization Plan for the relevant Licensed Product in the relevant
country. All detailing activities conducted by the opting-in Party’s sales
representatives will be consistent in all material respects with the promotional
materials so approved for the relevant Licensed Product in the relevant
country. The opting-in Party will train and instruct its sales representatives
to make only those statements and claims regarding the Licensed Product,
including as to efficacy and safety, that are consistent with the Licensed
Product labeling and accompanying inserts and the approved promotional
materials. For clarity, all marketing and promotional materials must be approved
by the Commercialization Lead Party prior to use.

(d)    Reporting. The opting-in Party will provide the Commercialization Lead
Party with a report, as soon as practicable but in no event later than [***]
following the end of each Calendar Quarter commencing as of and after the first
Licensed Product has received Regulatory Approval from the EMA or the FDA, as
applicable, or at such other time as the JCC deems appropriate, and for the
remainder of the License Term for such Licensed Product, setting forth the
number of details made by its sales representatives of Licensed Product in the
Major EU Market Countries during such Calendar Quarter. [***].

(e)    Records. The opting-in Party will maintain records and otherwise
establish procedures to ensure compliance with all applicable Laws and
professional requirements that apply to the promotion and marketing of Licensed
Product, including compliance with the PhRMA Code on Interactions with
Healthcare Professionals.

 

F-2

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SCHEDULE 6.1.1

Patents Licensed to Celgene1

[***]

[***] Eight pages have been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

1  List of Patents existing as of the Effective Date [***].



--------------------------------------------------------------------------------

SCHEDULE 6.1.2

Patents Licensed to Juno

[***]

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.